Exhibit 10.1

EXECUTION VERSION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 18, 2016

among

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,

as Borrower,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

PAGE

Article 1

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms


1 

Section 1.02.

Terms Generally


38 

Section 1.03.

Classification of Loans and Borrowings


39 

Section 1.04.

Limited Condition Acquisitions


39 

 

Article 2

THE CREDITS

 

Section 2.01.

Commitments


40 

Section 2.02.

Loans


40 

Section 2.03.

Borrowing Procedure


42 

Section 2.04.

Evidence of Debt; Repayment of Loans


42 

Section 2.05.

Fees


43 

Section 2.06.

Interest on Loans


43 

Section 2.07.

Default Interest


43 

Section 2.08.

Alternate Rate of Interest


44 

Section 2.09.

Termination and Voluntary Reduction of Commitments


44 

Section 2.10.

Conversion and Continuation of Borrowings


44 

Section 2.11.

[Reserved].


46 

Section 2.12.

Voluntary Prepayments


46 

Section 2.13.

Mandatory Prepayments and Commitment Reductions


46 

Section 2.14.

Reserve Requirements; Change in Circumstances


47 

Section 2.15.

Change in Legality


49 

Section 2.16.

Breakage


49 

Section 2.17.

Pro Rata Treatment


50 

Section 2.18.

Sharing of Setoffs


50 

Section 2.19.

Payments


51 

Section 2.20.

Taxes


51 

Section 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate


55 

Section 2.22.

Defaulting Lenders


56 

 

 

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Company Status


58 

Section 3.02.

Power and Authority


58 

Section 3.03.

No Violation


58 

Section 3.04.

Approvals


58 

Section 3.05.

Financial Statements; Financial Condition; Undisclosed Liabilities


59 

Section 3.06.

Litigation


60 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Section 3.07.

True and Complete Disclosure


60 

Section 3.08.

Use of Proceeds; Margin Regulations


60 

Section 3.09.

Tax Returns and Payments


61 

Section 3.10.

Compliance with ERISA


61 

Section 3.11.

Security Documents


61 

Section 3.12.

Properties


62 

Section 3.13.

Capitalization


62 

Section 3.14.

Subsidiaries


62 

Section 3.15.

Compliance with Statutes, Etc


62 

Section 3.16.

Investment Company Act


62 

Section 3.17.

Insurance


62 

Section 3.18.

Environmental Matters


62 

Section 3.19.

Employment and Labor Relations


63 

Section 3.20.

Intellectual Property, Etc


64 

Section 3.21.

Indebtedness


64 

Section 3.22.

Sanctions, Anti-Money Laundering and Anti-Corruption Laws


64 

Section 3.23.

Senior Indebtedness


65 

Section 3.24.

Encumbered Assets


65 

 

 

 

Article 4

CONDITIONS OF LENDING

 

 

 

Section 4.01.

All Borrowings


65 

Section 4.02.

Closing Date


66 

 

Article 5

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.

Information Covenants


68 

Section 5.02.

Books, Records and Inspections


71 

Section 5.03.

Maintenance of Property; Insurance


72 

Section 5.04.

Existence; Franchises


72 

Section 5.05.

Compliance with Statutes, Etc


73 

Section 5.06.

Compliance with Environmental Laws


73 

Section 5.07.

ERISA


74 

Section 5.08.

End of Fiscal Years; Fiscal Quarters


74 

Section 5.09.

[Reserved].


74 

Section 5.10.

Payment of Taxes


74 

Section 5.11.

Use of Proceeds


74 

Section 5.12.

Reserved.


74 

Section 5.13.

Maintenance of Company Separateness


74 

Section 5.14.

Maintenance of Ratings


75 

Section 5.15.

Designation of Subsidiaries


75 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Article 6

NEGATIVE COVENANTS

 

 

 

Section 6.01.

Liens


76 

Section 6.02.

Consolidation, Merger, Sale of Assets, Etc


80 

Section 6.03.

Dividends


84 

Section 6.04.

Indebtedness


86 

Section 6.05.

Advances, Investments and Loans


89 

Section 6.06.

Transactions with Affiliates


94 

Section 6.07.

Asset Coverage Ratios


95 

Section 6.08.

Corporate Indebtedness Ratios


96 

Section 6.09.

Consolidated Indebtedness to Consolidated Tangible Net Worth


96 

Section 6.10.

Other Indebtedness and Agreements


96 

Section 6.11.

Limitation on Certain Restrictions on Subsidiaries


97 

Section 6.12.

Limitation on Issuance of Equity Interests


98 

Section 6.13.

Business; Etc


98 

Section 6.14.

Limitation on Creation of Subsidiaries


98 

Section 6.15.

Prepayments of Other Indebtedness


99 

Section 6.16.

Use of Proceeds


99 

 

 

 

Article 7

EVENTS OF DEFAULT

 

 

 

Section 7.01.

Events of Default


99 

Section 7.02.

Right to Cure


103 

 

 

 

Article 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

 

 

Article 9

MISCELLANEOUS

 

 

 

Section 9.01.

Notices; Electronic Communications


106 

Section 9.02.

Survival of Agreement


108 

Section 9.03.

Binding Effect


109 

Section 9.04.

Successors and Assigns


109 

Section 9.05.

Expenses; Indemnity


113 

Section 9.06.

Right of Setoff


115 

Section 9.07.

Applicable Law


116 

Section 9.08.

Waivers; Amendment


116 

Section 9.09.

Interest Rate Limitation


117 

Section 9.10.

Entire Agreement


117 

Section 9.11.

WAIVER OF JURY TRIAL


117 

Section 9.12.

Severability


118 

Section 9.13.

Counterparts


118 

Section 9.14.

Headings


118 

Section 9.15.

Jurisdiction; Consent to Service of Process


118 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Section 9.16.

Confidentiality


119 

Section 9.17.

Lender Action


120 

Section 9.18.

No Fiduciary Duty


120 

Section 9.19.

USA PATRIOT Act Notice


121 

Section 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


121 

Section 9.21.

Amendment and Restatement; No Novation.


121 

 

 

 

SCHEDULE 1.01(a)

Lenders and Commitments

SCHEDULE 1.01(b)

Lender Addresses

SCHEDULE 1.01(c)

Encumbered Assets

SCHEDULE 1.01(d)

RC Assets

SCHEDULE 1.01(e)

Unrestricted Subsidiaries

SCHEDULE 3.06

Litigation

SCHEDULE 3.09

Certain Tax Matters

SCHEDULE 3.14

Subsidiaries

SCHEDULE 3.17

Insurance

SCHEDULE 3.21

Existing Indebtedness

SCHEDULE 6.01

Existing Liens

SCHEDULE 6.04(ii)

Existing Scheduled Indebtedness

SCHEDULE 6.05

Existing Investments

SCHEDULE 6.06

Affiliate Transactions

SCHEDULE 6.11

Certain Restrictive Agreements

 

 

EXHIBIT A

Form of Borrowing Request

EXHIBIT B-1

Form of Quarterly Compliance Certificate

EXHIBIT B-2

Form of Monthly Compliance Certificate

EXHIBIT C

Form of Assignment and Acceptance

EXHIBIT D

Form of Administrative Questionnaire

EXHIBIT E

Form of Solvency Certificate

 

 



 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 18, 2016, among
PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in Article 1), and CREDIT SUISSE AG, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) and as collateral
agent (in such capacity, including any successor thereto, the “Collateral
Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time on or after the Closing Date and prior to the
Maturity Date in an aggregate principal amount at any time outstanding not in
excess of $150,000,000.  The proceeds of the Loans are to be used solely for
working capital and general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

Article 1

DEFINITIONS

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned to such term in Section
6.05(xii).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit D, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, with respect to any specified Person, any other Person
who directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the





1

--------------------------------------------------------------------------------

 

 

management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and for purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
meanings correlative of the foregoing.

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.06.

“Agents” shall have the meaning assigned to such term in Article 8.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurodollar Borrowing with an Interest Period of
one month plus 1.00%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration Limited (or any Person which takes over the administration of
that rate) as an authorized information vendor for the purpose of displaying
such rates) (the “ICE LIBOR”) as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time). If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.

“Anti-Money Laundering Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan, 3.75%
per annum and (b) with respect to any ABR Loan, 2.75% per annum.

“Approvals” shall mean, with respect to the Borrower or any of its applicable
Restricted Subsidiaries, any approvals obtained from Ginnie Mae, Fannie Mae,
Freddie Mac or HUD in





2

--------------------------------------------------------------------------------

 

 

designation of the Borrower or such Restricted Subsidiary as a Ginnie
Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved mortgagee,
a VA-approved lender, a Fannie Mae-approved seller or servicer or a Freddie
Mac-approved seller or servicer, as applicable, in good standing.

“Arranger” shall mean Credit Suisse Securities (USA) LLC in its capacity as sole
bookrunner and sole lead arranger of the Credit Facility.

“Asset Coverage Ratio Default” shall have the meaning assigned to such term in
Section 7.02.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit C or such other form as shall be approved
by the Administrative Agent.

“Attributable Debt” shall mean, in respect of a sale-leaseback transaction, as
of the time of determination, the present value (discounted at the interest rate
per annum implicit in the lease involved in such sale-leaseback transaction, as
determined in good faith by the Borrower) of the obligation of the lessee
thereunder for rental payments (excluding, however, any amounts required to be
paid by such lessee, whether or not designated as rent or additional rent, on
account of maintenance and repairs, insurance, taxes, assessments, water rates
or similar charges or any amounts required to be paid by such lessee thereunder
contingent upon the amount of sales or similar contingent amounts) during the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); provided, however,
that if such sale and leaseback transaction results in a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of Capitalized Lease Obligation. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
rental payments shall also include the amount of such penalty, but no rental
payments shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated.

“Authorized Officer” shall mean the chief executive officer, president,
secretary, treasurer, or other “chief” officer of the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.





3

--------------------------------------------------------------------------------

 

 

“Basket” shall mean any amount, threshold or other value permitted or prescribed
with respect to any Lien, Indebtedness, Investment, Dividend, transaction value,
judgment, or other amount under any provision in Articles 3, 5, 6, or 7 and the
definitions related thereto.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered to
the Lenders pursuant to Section 4.02(g) or Section 5.01(a) or (b), as
applicable.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(without duplication) by such Person which should be capitalized in accordance
with GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and





4

--------------------------------------------------------------------------------

 

 

bankers acceptances of any Lender or any commercial bank having, or which is the
principal banking subsidiary of a bank holding company having, a combined
capital and surplus of at least $1,000,000,000 with maturities of not more than
one year from the date of acquisition by such Person, (iv) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iii) above, (v) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (vi) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses (i)
through (v) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or the NAIC
after the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing
Date), other than Holdings or one or more Permitted Holders, shall have obtained
the power (whether or not exercised) to elect a majority of the board of
directors (or equivalent governing body) of Holdings or the Borrower, (ii) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Closing Date), other than Holdings or one or
more Permitted Holders, is or shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the Closing
Date), directly or indirectly, of 35% or more on a fully diluted basis of the
voting interests in the Equity Interests of Holdings or the Borrower or (iii)
Holdings shall cease to be the sole managing member of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Claims” shall have the meaning assigned to such term in the definition of
“Environmental Claims”.





5

--------------------------------------------------------------------------------

 

 

“Closing Date” shall mean the date on which the conditions specified in Section
4.01 and Section 4.02 are satisfied (or waived in accordance with Section 9.08).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investment Transaction” shall mean a transaction entered into in the
ordinary course of business pursuant to which a portion of MSRs or the right to
receive fees in respect of MSRs are transferred for fair value to another
Person.

“Collateral” shall mean all property with respect to which any security
interests or liens have been granted (or are purported to have been granted)
pursuant to any Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.

“Collateral and Guaranty Agreement” shall mean the Collateral and Guaranty
Agreement, dated as of the date hereof, among Holdings, the Borrower, certain
other Subsidiaries of the Borrower from time to time party thereto and the
Collateral Agent.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 1.01(a), or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 or Section 2.13 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04.

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Compliance Certificate Date” shall have the meaning assigned to such term in
Section 5.01(d).

“Connection Taxes” shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of:

(a)        Consolidated Net Income for such period, plus

(b)        Fixed Charges of the Borrower and the Restricted Subsidiaries, to the
extent deducted in calculating Consolidated Net Income for such period, plus





6

--------------------------------------------------------------------------------

 

 

(c)        to the extent deducted in calculating Consolidated Net Income for
such period and as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in conformity with GAAP:

(i)        income taxes (including the amount of Permitted Tax Distributions
actually made in respect of such period in accordance with Section 6.03(vi)),
other than income taxes or income tax adjustments (whether positive or negative)
attributable to asset sales (other than asset sales in the ordinary course of
business) or extraordinary gains or losses;

(ii)       depreciation, amortization (other than, for the avoidance of doubt,
amortization related to MSRs), stock-based compensation and all other non-cash
items reducing Consolidated Net Income (not including non-cash charges in a
period which reflect accrued expenses paid or to be paid in another period in
cash), less all non-cash items increasing Consolidated Net Income (but excluding
the fair value of MSRs capitalized by the Borrower and the Restricted
Subsidiaries and any such amortization or non-cash items in respect of Permitted
Funding Indebtedness);

(iii)      all non-recurring losses (and minus all non-recurring gains);

(iv)      costs associated with exit and disposal activities incurred in
connection with a restructuring as defined in ASC 420-10; and

(v)        non-controlling interest income (loss);

provided that, with respect to any Restricted Subsidiary, such items will be
added only to the extent and in the same proportion that such Restricted
Subsidiary’s net income was included in calculating Consolidated Net Income, all
as determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries in accordance with GAAP.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and the Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries in accordance with GAAP, (ii) to the
extent not included pursuant to clause (i), all Indebtedness of the Borrower and
the Restricted Subsidiaries (on a consolidated basis) in respect of Permitted
Funding Indebtedness, Non-Recourse Indebtedness and Securitization Indebtedness,
(iii) all Indebtedness of the Borrower and the Restricted Subsidiaries of the
type described in clause (ii) of the definition of Indebtedness and (iv) all
Contingent Obligations of the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in preceding
clauses (i), (ii) and (iii); provided that no determination of “Consolidated
Indebtedness” shall include the aggregate amount available to be drawn or paid
(i.e., unfunded amounts) under all letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations issued for the
account of the Borrower or any Restricted Subsidiary (but excluding, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations). 





7

--------------------------------------------------------------------------------

 

 

“Consolidated Indebtedness to Consolidated Tangible Net Worth Ratio” shall have
the meaning assigned to such term in Section 6.09.

“Consolidated Interest Expense” shall mean, for any period, the sum of, without
duplication:

(a)        the aggregate of the interest expense on Indebtedness of the Borrower
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including, without limitation, (i) any
amortization of debt discount; (ii) the net costs under Interest Rate Protection
Agreements and Other Hedging Agreements; (c) all capitalized interest; and
(d) the interest portion of any deferred payment obligation;

(b)        to the extent not already included in clause (a), the interest
component of Capitalized Lease Obligations paid, accrued and/or scheduled to be
paid or accrued by the Borrower and the Restricted Subsidiaries during such
period as determined on a consolidated basis in accordance with GAAP;

(c)        the imputed interest with respect to Attributable Debt; and

(d)        the product of (i) all dividends, whether paid or accrued and whether
or not in cash, on any series of Disqualified Equity Interests or preferred
stock of the Borrower or any Restricted Subsidiary, other than dividends on
Equity Interests of the Borrower or any Restricted Subsidiary payable solely in
Equity Interests of such Person (other than Disqualified Equity Interests) or to
the Borrower or a Restricted Subsidiary, times (b) a fraction, the numerator of
which is one (1) and the denominator of which is one (1) minus the then current
combined federal, state and local statutory tax rate of the Borrower and the
Restricted Subsidiaries, expressed as a decimal, in each case, determined on a
consolidated basis for the Borrower and the Restricted Subsidiaries in
accordance with GAAP.

“Consolidated Net Income” shall mean, for any period, the aggregate net income
(or loss) of the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP; provided that the
following (without duplication) will be excluded in computing Consolidated Net
Income:

(a)        the net income or loss for such period of any Person (other than the
Borrower) that is not a Restricted Subsidiary, except to the extent of the
lesser of:

(i)        in the case of net income, the dividends or other distributions
actually paid in cash to the Borrower or any Restricted Subsidiary (subject to
clause (b) below) by such Person during such period, and

(ii)       the pro rata share of the Borrower and/or any Restricted Subsidiary
in such Person’s net income earned during such period;

(b)        the net income (but not loss) for such period of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such net income would not have
been permitted for the relevant period by charter





8

--------------------------------------------------------------------------------

 

 

or by any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary;

(c)        any net after-tax gains or losses for such period attributable to
asset sales (other than asset sales in the ordinary course of business) or the
extinguishment of Indebtedness;

(d)        any net after-tax extraordinary gains or losses for such period;

(e)        the cumulative effect of a change in accounting principles for such
period;

(f)        any valuation allowance for such period for mortgage loans held for
investment and/or any change in fair value for such period of mortgage loans
held for sale and corresponding debt in relation to securitized loans
consolidated in accordance with GAAP that require no additional capital or
equity contributions to the Borrower or any Restricted Subsidiary;

(g)        any change in fair value for such period due to changes in valuation
inputs or assumptions used in the valuation model and provision for impairment
of MSRs carried at lower of amortized cost or fair value;

(h)        any change in fair value of excess servicing spread liability for
such period due to changes in valuation inputs or assumptions used in the
valuation model; and

(i)         any income or loss for such period related to the fair market value
of hedges related to MSRs or other mortgage-related assets or liabilities, to
the extent that such other mortgage-related assets or liabilities are valued at
fair market value or the lower of amortized cost or fair value and gains and
losses with respect to such related assets or liabilities have been excluded
pursuant to another clause of this provision;

provided further that, to the extent not already reflected as a reduction to
Consolidated Net Income for such period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period shall be reduced by an
amount equal to the amount of Permitted Tax Distributions actually made in
respect of such period in accordance with Section 6.03(vi).

“Consolidated Tangible Net Worth” shall mean, at any time, the excess of the
total assets over the total liabilities, in each case of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP at such time, excluding (a) goodwill and (b) other intangibles (but
including MSRs, carried interest and capitalized software).

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as shown on the most recent balance sheet delivered
pursuant to Section 4.02(g) or Section 5.01 at such time.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying





9

--------------------------------------------------------------------------------

 

 

obligation is expressly made non-recourse as to such general partner, and any
obligation of such Person guaranteeing, having the economic effect of
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or any property constituting direct or
indirect security therefor or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth, solvency or other
financial statement condition of the primary obligor, (iii) to purchase or lease
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
customary carve-out matters for which such Person acts as a guarantor, such as
fraud, misappropriation, breach of representation and warranty and
misapplication, unless and until a claim for payment or performance has been
made in respect thereof (which has not been satisfied).  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Corporate Indebtedness” shall mean, with respect to any Person, the aggregate
consolidated amount of Indebtedness of such Person and its Restricted
Subsidiaries then outstanding that would be shown on a consolidated balance
sheet of such Person and its Restricted Subsidiaries (excluding, for the purpose
of this definition, Indebtedness incurred under Section 6.04(ii), Section
6.04(iii), Section 6.04(vi) (solely in respect of guaranties or Contingent
Obligations of the types of Indebtedness excluded pursuant to the other
subclauses referenced in this parenthetical), Section 6.04(xii), Section
6.04(xiii) and Section 6.04(xv)); provided that MSR Indebtedness of any Person
or its Restricted Subsidiaries shall constitute Corporate Indebtedness with
respect to such Person.

“Corporate Indebtedness to EBITDA Ratio” shall mean, for any period, the ratio
of (a) Corporate Indebtedness as of the end of such period to (b) Consolidated
EBITDA for such period; provided that for purposes of any calculation of the
Corporate Indebtedness to EBITDA Ratio, Corporate Indebtedness and Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.

“Credit Documents” shall mean this Agreement, the Collateral and Guaranty
Agreement, the Intercompany Subordination Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.





10

--------------------------------------------------------------------------------

 

 

“Credit Enhancement Agreements” shall mean, collectively, any documents,
instruments, guarantees or agreements entered into by the Borrower, any
Restricted Subsidiary, or any Securitization Entity for the purpose of providing
credit support (that is reasonably customary as determined by the Borrower’s
senior management) with respect to any Permitted Funding Indebtedness or
Permitted Securitization Indebtedness.

“Credit Facility” shall mean the revolving credit facility provided for by this
Agreement.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder, unless such Lender
notifies Administrative Agent in writing that such failure is the result of such
Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any, in each
case giving effect to amendments and waivers then in effect) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender





11

--------------------------------------------------------------------------------

 

 

(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

“Designated Non-Cash Consideration” shall mean any non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with an
asset sale that is so designated as “Designated Non-Cash Consideration” pursuant
to an officer’s certificate delivered to the Administrative Agent, which
certificate shall set forth the Fair Market Value of such non-cash consideration
and the basis for determining such Fair Market Value, less the amount of Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration. 

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder thereof), or upon
the happening of any event (other than an event which would constitute a Change
of Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control), or
requires the payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, in each case on or prior to the
Maturity Date.

“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any other amount with respect to any Equity Interests to its stockholders,
shareholders, partners or members or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, shareholders,
partners or members in their capacity as such, or redeemed, retired, purchased
or otherwise acquired or terminated or cancelled, directly or indirectly, for a
consideration (whether in cash, securities or other property) any shares of any
class of its capital stock or any other Equity Interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its capital stock or other Equity Interests).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person incorporated or organized in the United States or any State thereof or
the District of Columbia.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established





12

--------------------------------------------------------------------------------

 

 

in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed and, in the case of the Borrower, any such
approval shall be deemed to have been given if the Borrower has not responded
within five Business Days of a request for such approval); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x) the
Borrower or any of the Borrower’s Affiliates or (y) any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y).

“Encumbered Asset” shall mean, at any time, any asset of the Borrower or any
Restricted Subsidiary, other than an RC Asset, that satisfies each of the
following requirements at such time: (a) such asset shall be of a class set
forth as an “Eligible Asset Class” on Schedule 1.01(c), (b) such asset shall be
owned exclusively by the Borrower or any Restricted Subsidiary, (c) such asset
shall be free and clear of all Liens (other than Permitted Liens) and (d) such
asset shall be denominated in US dollars and any real property securing such
asset shall be located in the United States.

“Encumbered Asset Amount” shall mean, at any time, an amount equal to the
aggregate Encumbered Asset Contributions for all Encumbered Assets at such time.

“Encumbered Asset Contribution” shall mean, for any Encumbered Asset at any
time, an amount equal to (a) the product of (x) the carrying value of such
Encumbered Asset under GAAP as at such time; provided that, prior to the first
delivery of a compliance certificate pursuant to Section 5.01(d), the aggregate
carrying value of Encumbered Assets shall be deemed to be $5,410,308,498.53,
multiplied by (y) the percentage set forth opposite the applicable asset class
to which such Encumbered Asset belongs on Schedule 1.01(c) minus (b) the
aggregate amount of any Indebtedness or other liabilities associated with or
secured by such Encumbered Asset at such time.

“Engagement Letter” shall mean the Engagement Letter dated October 25, 2016
among Holdings, the Borrower, Credit Suisse Securities (USA) LLC and Credit
Suisse AG, Cayman Islands Branch. 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance,





13

--------------------------------------------------------------------------------

 

 

violation, or liability investigations or proceedings relating in any way to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by Governmental Authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance
of doubt and without limitation, “Equity Interests” shall exclude any
Indebtedness convertible into or exchangeable for Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Restricted Subsidiary of Borrower, is
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“ERISA Event” shall mean (a) any Reportable Event, (b) with respect to any Plan
or Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan or Multiemployer Plan, (d) the filing of a notice to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, (e) a determination that any Plan is in
“at-risk status” or any Multiemployer Plan is in “endangered status” or
“critical status” (as each is defined in Section 303 and 305 of ERISA,





14

--------------------------------------------------------------------------------

 

 

respectively), (f) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan other than a standard termination within the meaning of Section 4041(b) of
ERISA or the withdrawal or partial withdrawal of the Borrower or any of its
ERISA Affiliates from any Multiemployer Plan, (g) proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA, (h) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is reasonably expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or (i) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any Restricted Subsidiary is
a “disqualified person” (each within the meaning of Section 4975 of the Code)
and that is reasonably likely to result in material liability to the Borrower.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Subsidiary” shall mean each (a) Non-Recourse Entity, (b)
Securitization Entity, (c) Restricted Subsidiary that is prohibited by any
applicable law from guaranteeing the Obligations or that would require the
consent, approval, license or authorization of any Governmental Authority (other
than a Government Sponsored Entity) or any Regulatory Supervising Organization
to guarantee the Obligations (unless such consent, approval, license or
authorization has been received), (d) Unrestricted Subsidiary, (e) Immaterial
Subsidiary, (f) MSR Facility Trust, (g) Foreign Subsidiary, (h) Domestic
Subsidiary substantially all of the direct assets of which consist of Equity
Interests in one or more Foreign Subsidiaries, (i) Domestic Subsidiary of a
Foreign Subsidiary, (j) Subsidiary that is not a Wholly-Owned Subsidiary of the
Borrower, and (k) special purpose Subsidiary established solely for the purpose
of incurring Permitted Funding Indebtedness so long as such Subsidiary continues
to be utilized solely for such purpose and such Subsidiary was not established
for the purpose of evading the requirement to provide a Guaranty.

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to the Recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Credit Party hereunder,  (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of





15

--------------------------------------------------------------------------------

 

 

any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.21(a)), or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.20 amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
withSection 2.20(b) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA. 

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer that is not an
Affiliate of the seller, and a willing seller, would reasonably be expected to
agree to purchase and sell such asset, as determined in good faith by the
Borrower or the Restricted Subsidiary selling such asset.

“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof. 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York.

“Fees” shall mean the Commitment Fees and the Administrative Agent Fees.

“FHA” shall mean the Federal Housing Administration, an agency within HUD, or
any successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

“Financial Covenants” shall mean the covenants set forth in Section 6.07,
Section 6.08 and Section 6.09.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of (1) Consolidated Interest Expense on Corporate Indebtedness and (2) all
Consolidated Interest Expense referred to in clauses (b), (c) and (d) of the
definition thereof.





16

--------------------------------------------------------------------------------

 

 

“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of the Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation or any
successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Ginnie Mae” shall mean the Government National Mortgage Association and any
successor thereto.

“Government Sponsored Entity” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation and the Government National Mortgage Association and (ii)
any other entity that is “sponsored”, chartered or controlled by the federal
government of the United States.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank, Government Sponsored Entity or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

“Guarantor” shall mean each “Guarantor” as defined in the Collateral and
Guaranty Agreement.

“Guaranty” shall mean a “Guaranty” as defined in the Collateral and Guaranty
Agreement.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
lead, mold, urea formaldehyde foam insulation, polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar





17

--------------------------------------------------------------------------------

 

 

import, under any applicable environmental law; and (c) any other chemical,
material or substance, the exposure to, or Release of which is prohibited,
limited or regulated by any Governmental Authority.

“Holdings” shall mean PennyMac Financial Services, Inc., a Delaware corporation.

“HUD” shall mean the United States Department of Housing and Urban Development
or any successor thereto.

“ICE LIBOR” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate.”

“Immaterial Subsidiary” shall mean, at any date of determination, a Restricted
Subsidiary of the Borrower that, together with all other Immaterial
Subsidiaries, does not have Consolidated EBITDA (determined on a Pro Forma Basis
in accordance with the definition of “Pro Forma Basis” contained herein)
attributable to such Restricted Subsidiary and all other Immaterial Subsidiaries
for the period of four consecutive fiscal quarters ended on the last day of the
most recent fiscal period for which financial statements have been delivered
pursuant to Section 5.01 that equal or exceed 5% of Consolidated EBITDA
(determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein) for such period.  The Borrower shall notify the
Administrative Agent quarterly as to all Immaterial Subsidiaries as provided in
Section 5.01(d).  As of the Closing Date, the Borrower confirms that PNMAC
Finance Corporation and PennyMac Loan Services, Inc. are Immaterial
Subsidiaries.  The Borrower may designate and re-designate a Restricted
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition.

“Incremental Advance Rate MSR Indebtedness” shall mean, as of any date of
determination, the amount of any MSR Indebtedness that exceeds 60% of the
Realizable Value of the assets that secure such MSR Indebtedness.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money and all obligations of such
Person for the deferred purchase price of property or services or under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (ii) all unpaid drawings and unreimbursed
payments in respect of letters of credit, bankers’ acceptances, bank guaranties,
surety and appeal bonds and similar obligations, (iii) all indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is non-recourse to such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of the Fair Market Value of the property to which
such Lien relates and the amount of the obligation so secured), (iv) all
Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of
such Person in respect of indebtedness and other obligations described in
another clause of this definition, (vi) the net obligations under all Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement payable in cash and (vii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments.  The





18

--------------------------------------------------------------------------------

 

 

Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.  Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intellectual Property” shall have the meaning assigned to such term in Section
3.20.

“Intercompany Loans” shall have the meaning assigned to such term in Section
6.05(viii).

“Intercompany Subordination Agreement” shall mean an Intercompany Subordination
Agreement among the Borrower and certain subsidiaries of the Borrower and the
Collateral Agent in form and substance reasonably acceptable to the Collateral
Agent.

“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Fixed Charges of the Borrower and the
Restricted Subsidiaries for such period; provided that for purposes of any
calculation of the Interest Expense Coverage Ratio, Consolidated EBITDA and
Fixed Charges of the Borrower and the Restricted Subsidiaries shall be
determined on a Pro Forma Basis in accordance with the requirements of the
definition of “Pro Forma Basis” contained herein.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a





19

--------------------------------------------------------------------------------

 

 

day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period and (c) no Interest Period for
any Loan shall extend beyond the maturity date of such Loan.  Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap, derivative or other financial agreement or
arrangement used for the purposes of hedging interest rates.

“Interpolated Rate” shall mean, with respect to the LIBO Rate for any Loan, the
rate which results from interpolating on a linear basis between: (a) the rate
appearing on Reuters Screen LIBOR01 Page (or otherwise on the Reuters Screen)
for the longest period (for which that rate is available) which is less than the
Interest Period and (b) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters Screen) for the shortest period (for which that rate is
available) which exceeds the Interest Period, in each case as of approximately
11:00 a.m. (London time) on the date that is two (2) Business Days prior to the
commencement of such Interest Period.

“Investments” shall have the meaning assigned to such term in Section 6.05.

“IRS” shall mean the United States Internal Revenue Service.

“Knowledge of the Borrower” or “Knowledge of the Borrower or any Restricted
Subsidiary” shall mean the actual knowledge of any of the chief executive
officer, president, any vice-president, secretary, any assistant secretary,
treasurer, chief operating officer, chief financial officer, chief strategic
officer, general counsel, any assistant general counsel, chief information
officer or chief human resources officer, or any other Person performing
functions that would customarily be performed by a person holding any of the
foregoing positions, in each case of the Borrower or a Restricted Subsidiary, as
the case may be.

“LCA Election” shall have the meaning assigned to such term in Section 1.04.

“LCA Test Date” shall have the meaning assigned to such term in Section 1.04.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lenders” shall mean (a) the Persons listed on Schedule 1.01(a) and (b) any
Person that has become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
applicable Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars





20

--------------------------------------------------------------------------------

 

 

for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case, the “LIBOR Screen Rate”) at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the commencement of such Interest Period; provided that,
if the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement; provided further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Rate.

“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or a lessor
under any capital lease, conditional sale agreement or other title retention
agreement or any financing lease having substantially the same economic effect
as any of the foregoing); provided that in no event shall an operating lease or
a transfer of assets pursuant to a Co-Investment Transaction be deemed to
constitute a Lien.

“Limited Condition Acquisition” shall mean any Permitted Acquisition the
consummation of which by the Borrower or any Subsidiary is not expressly
conditioned on the availability of, or on obtaining, third party financing.

“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, property, assets or financial condition of the Borrower
and its Restricted Subsidiaries taken as a whole, (ii) the rights or remedies of
or benefits available to the Lenders, the Administrative Agent or the Collateral
Agent hereunder, under the Collateral and Guaranty Agreement or under any other
material Credit Document or (iii) the ability of Holdings, the Borrower or the
other Credit Parties, taken as a whole, to perform its or their obligations to
the Lenders, the Administrative Agent or the Collateral Agent hereunder, under
the Collateral and Guaranty Agreement or under any other material Credit
Document.

“Maturity Date” shall mean the day that is 364 days after the Closing Date,
provided that if such day is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.





21

--------------------------------------------------------------------------------

 

 

“Moody’s” shall mean Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors, provided, that in the event Moody’s is no
longer in existence, references to Moody’s shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

“MSR” of any Person shall mean any and all of the following: (a) all rights of
such Person to service mortgage loans, (b) all rights of such Person as
“Servicer” (or similar designation) in such Person’s capacity as servicing
rights owner with respect to such mortgage loans under the related Servicing
Agreement, including, without limitation (but subject to the restrictions set
forth therein) directing who may service such mortgage loans, (c) any and all
rights of such Person to servicing fees and other compensation for servicing
such mortgage loans, (d) any late fees, penalties or similar payments with
respect to such mortgage loans, (e) all accounts and rights to payment related
to any of the property described in this definition and (f) the right to possess
and use any and all servicing files, servicing records, data tapes, computer
records, or other information pertaining to such mortgage loans to the extent
relating to the past, present or prospective servicing of such mortgage loans.

“MSR Call Option” shall mean the right of an MSR Lender which is a Government
Sponsored Entity to repurchase MSR from the Borrower or any Restricted
Subsidiary the purchase of which was initially financed by such MSR Lender with
proceeds of Permitted MSR Indebtedness so long as the purchase price in respect
thereof is at Fair Market Value and for cash.

“MSR Facility” shall mean any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to finance or refinance the purchase,
origination, pooling or funding by the Borrower or a Restricted Subsidiary of
MSRs originated, purchased, or owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business.

“MSR Facility Trust” shall mean any Person (whether or not a Restricted
Subsidiary) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs purchased by such Person from the Borrower or any Restricted
Subsidiary, or (ii) notes and securities are backed by specified mortgage loans
purchased by such Person from the Borrower or any Restricted Subsidiary.

“MSR Indebtedness” shall mean Indebtedness in connection with an MSR Facility;
the amount of any particular MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to the Borrower or a Restricted
Subsidiary the proceeds of which are used exclusively to purchase MSR relating
to Residential Mortgage Loans.





22

--------------------------------------------------------------------------------

 

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which the
Borrower or any ERISA Affiliate currently makes or is obligated to make
contributions or to which the Borrower or any ERISA Affiliate has made or was
obligated, within the preceding six years, to make contributions..

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a prepayment of Loans
and/or reduction in Commitments pursuant to Section 2.13(b), the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.

“Non-Credit Party Investment Amount” shall mean, at any time, an amount equal to
$5,000,000 minus the aggregate amount of all Investments made after the Closing
Date in reliance on Section 6.05(iii), Section 6.05(ix)(C) or the second proviso
of Section 6.05(xii).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Recourse Entities” shall mean, collectively, each Non-Recourse Servicer
Advance Debt Entity, each Non-Recourse Warehouse Debt Entity and each
Securitization Entity. 

“Non-Recourse Indebtedness” shall mean, with respect to any specified Person or
any of its Subsidiaries, Indebtedness that is:

(i)        specifically advanced to finance the acquisition of investment assets
and secured only by the assets to which such Indebtedness relates without
recourse to such Person or any of its Restricted Subsidiaries (other than
subject to such customary carve-out matters for which such Person or its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes);

(ii)       advanced to (A) such Person or its Restricted Subsidiaries that holds
investment assets or (B) any of such Person’s Subsidiaries or group of such
Person’s Subsidiaries formed for the sole purpose of acquiring or holding
investment assets, in each case, against which a loan is obtained that is made
without recourse to, and with no cross-collateralization against, such Person’s
or any of such Person’s Restricted Subsidiaries’ other assets (other than
(x) cross-collateralization against assets which serve as collateral for other
Non-Recourse Indebtedness and (y) subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation, breach of
representation and warranty and misapplication, unless, until and for





23

--------------------------------------------------------------------------------

 

 

so long as a claim for payment or performance has been made thereunder (which
has not been satisfied) at which time the obligations with respect to any such
customary carve-out shall not be considered Non-Recourse Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) and upon
complete or partial liquidation of which the loan must be correspondingly
completely or partially repaid, as the case may be; or

(iii)      specifically advanced to finance the acquisition of real property and
secured by only the real property to which such Indebtedness relates without
recourse to such Person or any of its Restricted Subsidiaries (other than
subject to such customary carve-out matters for which such Person or any of its
Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breach of representation and
warranty and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Non-Recourse Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) provided that, notwithstanding the
foregoing, to the extent that any Non-Recourse Indebtedness is made with
recourse to other assets of a Person or its Restricted Subsidiaries, only that
portion of such Non-Recourse Indebtedness that is recourse to such other assets
or Restricted Subsidiaries shall be deemed not to be Non-Recourse Indebtedness.

“Non-Recourse Servicer Advance Debt Entity” shall mean any special purpose
bankruptcy remote Restricted Subsidiary of the Borrower that is exclusively
engaged in making Servicing Advances and the incurrence of Permitted Servicing
Advance Facility Indebtedness that constitutes Non-Recourse Indebtedness in
connection therewith and activities relating directly thereto.

“Non-Recourse Warehouse Debt Entity” shall mean any special purpose bankruptcy
remote Restricted Subsidiary of the Borrower that is exclusively engaged in the
origination of residential mortgage loans and the incurrence of Permitted
Warehouse Indebtedness that constitutes Non-Recourse Indebtedness in connection
therewith and activities relating directly thereto.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notes” shall mean any promissory notes issued from time to time pursuant to
Section 2.04(e).

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
(or which would accrue but for the operation of applicable bankruptcy or
insolvency laws) at the rate provided for herein, whether or not such interest
is an allowed or allowable claim in any such proceeding), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts. 





24

--------------------------------------------------------------------------------

 

 

 “Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, futures contract, options on futures contract, commodity
agreements or other similar arrangements, or arrangements designed to protect
against fluctuations in currency values or commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, property, excise, mortgage, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, recording,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.21

“Permitted Acquisition” shall have the meaning assigned to such term in Section
6.05(xii).

“Permitted Funding Indebtedness” shall mean (i) any Permitted Servicing Advance
Facility Indebtedness, (ii) any Permitted Warehouse Indebtedness, (iii) any
Permitted MSR Indebtedness, (iv) any Indebtedness of the type set forth in
clauses (i) – (iii) of this definition that is acquired by the Borrower or any
Restricted Subsidiary in connection with a Permitted Acquisition or Servicing
Acquisition, and (v) any facility that combines any Indebtedness under clauses
(i) - (iv) of this definition.

“Permitted Holders” shall mean the Sponsors and their respective Affiliates
(other than any portfolio company).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.01.

“Permitted MSR Indebtedness” shall mean MSR Indebtedness; provided that solely
as of the date of the incurrence of such MSR Indebtedness, the amount of any
excess (determined as of the most recent date for which internal financial
statements are available) of (x) the amount of any such MSR Indebtedness for
which the holder thereof has contractual recourse to the Borrower or the
Restricted Subsidiaries to satisfy claims with respect to such MSR Indebtedness
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted MSR Indebtedness, to the extent that such claim is a
liability of such Person for GAAP purposes) over (y) the aggregate (without
duplication of amounts) Realizable Value of the assets that secure such MSR
Indebtedness shall not be Permitted MSR Indebtedness





25

--------------------------------------------------------------------------------

 

 

(but shall not be deemed to be a new incurrence of Indebtedness subject to
Section 6.04 except with respect to, and solely to the extent of, any such
excess that exists upon the initial incurrence of such Indebtedness which excess
shall be entitled to be incurred pursuant to any other provision of Section
6.04). The amount of any particular Permitted MSR Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.

“Permitted RC Asset Lien” shall mean any Lien permitted under Section 6.01(i)
and (xvii).

“Permitted Refinancing” shall mean any Indebtedness (the “refinancing
Indebtedness”) issued in exchange for, or the net proceeds of which are used to
refinance, renew, replace, defease, discharge or refund, other Indebtedness (the
“refinanced Indebtedness”); provided that:

(a)        the principal amount of such refinancing Indebtedness does not exceed
the principal amount of the refinanced Indebtedness (plus all accrued interest
thereon and the amount of all reasonable fees, expenses and premiums incurred in
connection with such exchange, refinancing, renewal, replacement, defeasance,
discharge or refunding);

(b)        such refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a weighted average life to maturity equal to
or greater than the weighted average life to maturity of, the refinanced
Indebtedness;

(c)        the terms of such refinancing Indebtedness (including as to
collateral), taken as a whole (as reasonably determined by the Borrower), are
not more restrictive to the Credit Parties than the refinanced Indebtedness
(other than with respect to interest rates, fees, premiums and no call periods);

(d)        no person, other than an obligor in respect of such refinanced
Indebtedness, shall be an obligor in respect of such refinancing Indebtedness;

(e)        if the refinanced Indebtedness is subordinated in right of payment or
in lien priority to the Obligations, the refinancing Indebtedness shall be
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the refinanced Indebtedness; and

(f)        no Event of Default shall have occurred and be continuing at the time
of such exchange, refinancing, renewal, replacement, defeasance, discharge or
refunding.

“Permitted Securitization Indebtedness” shall mean Securitization Indebtedness;
provided that (i) in connection with any Securitization, any Warehouse
Indebtedness or MSR Indebtedness used to finance the purchase, origination or
pooling of any receivables subject to such Securitization is repaid in
connection with such Securitization to the extent of the net proceeds received
by the Borrower and the Restricted Subsidiaries from the applicable
Securitization Entity and (ii) solely as of the date of the incurrence of such
Permitted Securitization Indebtedness, the amount of any excess (determined as
of the most recent date for which internal financial statements are available)
of (x) the amount of any such Securitization





26

--------------------------------------------------------------------------------

 

 

Indebtedness for which the holder thereof has contractual recourse to the
Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Securitization Indebtedness (other than subject to such customary carve-out
matters for which such Person or its Restricted Subsidiaries acts as a guarantor
in connection with such Indebtedness, such as fraud, misappropriation, breaches
of representations or warranties and misapplication, unless, until and for so
long as a claim for payment or performance has been made thereunder (which has
not been satisfied) at which time the obligations with respect to any such
customary carve-out shall not be considered Permitted Securitization
Indebtedness, to the extent that such claim is a liability of such Person for
GAAP purposes) over (y) the aggregate (without duplication of amounts)
Realizable Value of the assets that secure such Securitization Indebtedness
shall not be Permitted Securitization Indebtedness (but shall not be deemed to
be a new incurrence of Indebtedness subject to  Section 6.04 except with respect
to, and solely to the extent of, any such excess that exists upon the initial
incurrence of such Indebtedness, which excess shall be entitled to be incurred
pursuant to any other provision of  Section 6.04).

“Permitted Servicing Advance Facility Indebtedness” shall mean any Indebtedness
of the Borrower or any Restricted Subsidiary incurred under a Servicing Advance
Facility; provided, however, that solely as of the date of the incurrence of
such Permitted Servicing Advance Facility Indebtedness, the amount of any excess
(determined as of the most recent date for which internal financial statements
are available) of (x) the amount of any such Permitted Servicing Advance
Facility Indebtedness for which the holder thereof has contractual recourse
(other than subject to such customary carve-out matters for which such Person or
its Restricted Subsidiaries acts as a guarantor in connection with such
Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Servicing Advance Facility Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) to the
Borrower or the Restricted Subsidiaries to satisfy claims with respect to such
Permitted Servicing Advance Facility Indebtedness over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Permitted Servicing Advance Facility Indebtedness shall not be Permitted
Servicing Advance Facility Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.04 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness under a Servicing Advance Facility which excess shall be
entitled to be incurred pursuant to any other provision of Section 6.04).

“Permitted Tax Distribution” shall mean any distribution permitted by Section
5.10(b) of the PNMAC Limited Liability Company Agreement.

“Permitted Warehouse Indebtedness” shall mean Warehouse Indebtedness; provided
that solely as of the date of the incurrence of such Warehouse Indebtedness, the
amount of any excess (determined as of the most recent date for which internal
financial statements are available) of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Warehouse Indebtedness (other than subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such





27

--------------------------------------------------------------------------------

 

 

Indebtedness, such as fraud, misappropriation, breaches of representations or
warranties and misapplication, unless, until and for so long as a claim for
payment or performance has been made thereunder (which has not been satisfied)
at which time the obligations with respect to any such customary carve-out shall
not be considered Permitted Warehouse Indebtedness, to the extent that such
claim is a liability of such Person for GAAP purposes) over (y) the aggregate
(without duplication of amounts) Realizable Value of the assets that secure such
Warehouse Indebtedness shall not be Permitted Warehouse Indebtedness (but shall
not be deemed to be a new incurrence of Indebtedness subject to  Section
6.04  except with respect to, and solely to the extent of, any such excess that
exists upon the initial incurrence of such Indebtedness which excess shall be
entitled to be incurred pursuant to any other provision of  Section 6.04). The
amount of any particular Permitted Warehouse Indebtedness as of any date of
determination shall be calculated in accordance with GAAP.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“PNMAC Limited Liability Company Agreement” shall mean the Fourth Amended and
Restated Limited Liability Company Agreement of Private National Mortgage
Acceptance Company, LLC, among the Borrower and the members party thereto,
effective May 8, 2013, as in effect on the Closing Date and any amendment,
modification or replacement of such agreement that is permitted hereunder.

“PNMAC Mortgage Opportunity Agreement” shall mean the Limited Partnership
Agreement of PNMAC Mortgage Opportunity Fund, L.P., among PNMAC Opportunity Fund
Associates, LLC, as general partner, and the partners party thereto, dated as of
August 1, 2008, as in effect on the Closing Date and any amendment, modification
or replacement of such agreement that is permitted hereunder.

“Predecessor Credit Agreement” shall mean that certain Credit Agreement, dated
as of December 30, 2015, among the Borrower, the lenders from time to time party
thereto and Credit Suisse AG, Cayman Islands Branch, as administrative agent.

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.





28

--------------------------------------------------------------------------------

 

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.  The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (x) the incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
any Indebtedness (other than (A) revolving Indebtedness, except, in the case of
an incurrence, assumption or guarantee, to the extent same is incurred, assumed
or guaranteed to refinance other outstanding Indebtedness or to finance a
Permitted Acquisition or any purchase of MSRs, Servicing Advances or servicing
rights permitted hereunder or, in the case of a redemption, repayment,
retirement or extinguishment, to the extent all commitments under such revolving
Indebtedness are permanently and correspondingly terminated, and (B) any
Permitted MSR Indebtedness) after the first day of the relevant Calculation
Period or Test Period, as the case may be, as if such Indebtedness had been
incurred, assumed, guaranteed, redeemed, repaid, retired or extinguished (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be) and (y) any Permitted Acquisition, any
purchase of MSRs, Servicing Advances or servicing rights permitted hereunder,
entry into a bona fide subservicing agreement in respect of MSRs or any
Significant Asset Sale then being consummated (each, a “Subject Transaction”) as
well as any other Subject Transaction if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Subject Transaction then being effected, as if
each such transaction had been effected on the first day of such Test Period or
Calculation Period, as the case may be with the following rules to apply in
connection therewith:

(i)        all Indebtedness (x) (other than revolving Indebtedness, except to
the extent same is incurred, assumed or guaranteed to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition or any purchase
of MSRs, Servicing Advances or servicing rights permitted hereunder, and other
than Permitted MSR Indebtedness) incurred, assumed or guaranteed after the first
day of the relevant Test Period or Calculation Period (whether incurred, assumed
or guaranteed to finance a Permitted Acquisition, any purchase of MSRs,
Servicing Advances or servicing rights permitted hereunder, to refinance
Indebtedness or otherwise) shall be deemed to have been incurred, assumed or
guaranteed (and the proceeds thereof applied) on the first day of such Test
Period or Calculation Period, as the case may be, and remain outstanding through
the date of determination and (y) (other than revolving Indebtedness, except to
the extent accompanied by a corresponding permanent commitment reduction)
permanently redeemed, repaid, retired or extinguished after the first day of the
relevant Test Period or Calculation Period, as the case may be, shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain redeemed, repaid, retired or
extinguished through the date of determination;





29

--------------------------------------------------------------------------------

 

 

(ii)       all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness or (y) the rates which would
have been applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and

(iii)      whenever pro forma effect is given to any Subject Transaction, the
pro forma calculations shall be made in good faith by an Authorized Officer of
the Borrower and, except as set forth in the next sentence, in a manner
consistent with Article 11 of Regulation S-X of the Securities Act, as set forth
in a certificate of an Authorized Officer of the Borrower (with supporting
calculations) delivered to the Administrative Agent.  In addition to any
adjustments consistent with Regulation S-X, such certificate may set forth
additional pro forma adjustments arising out of factually supportable and
identifiable cost savings or business optimization initiatives (including cost
saving synergies) attributable to any such transaction (net of any additional
costs associated with such transaction) and expected in good faith to be
realized within 12 months following such transaction, including, but not limited
to, (w) reduction in personnel expenses, (x) reduction of costs related to
administrative functions, (y) reductions of costs related to leased or owned
properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such transaction and all
other such transaction that have been consummated since the beginning of such
period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period); provided, that, the aggregate amount of adjustments
made pursuant to this sentence shall at no time exceed $5,000,000.

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment.  In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.

“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization.

“Qualified Equity Interest” shall mean any Equity Interest that is not a
Disqualified Equity Interest.

“RC Asset” shall mean, at any time, any asset of any Credit Party that satisfies
each of the following requirements at such time: (a) such asset shall be of a
class set forth as an “Eligible





30

--------------------------------------------------------------------------------

 

 

Asset Class” on Schedule 1.01(d), (b) such asset shall be owned exclusively by a
Credit Party, (c) such asset shall be subject to a perfected first-priority
security interest in favor of the Collateral Agent (other than Permitted RC
Asset Liens) pursuant to the Security Documents, (d) such asset shall be free
and clear of all other Liens and (e) such asset shall be denominated in Dollars
and any real property securing such asset shall be located in the United States.
For the avoidance of doubt any cash and Cash Equivalents shall be deemed not to
be subject to a perfected first-priority security interest in favor of the
Collateral Agent unless such cash and Cash Equivalents are held in a deposit
account or a securities account subject to an account control agreement in favor
of the Collateral Agent and such account control agreement is satisfactory to
the Collateral Agent.

“RC Asset Amount” shall mean, at any time, an amount equal to the aggregate RC
Asset Contributions for all RC Assets at such time; provided that at no time
shall the RC Asset Contributions from RC Assets belonging to the “Carried
interest due from funds” asset class account for more than 50% of the RC Asset
Amount.

“RC Asset Contribution” shall mean, for any RC Asset at any time, an amount
equal to (a) the carrying value of such RC Asset under GAAP as at such time;
provided that, with respect to any RC Asset belonging to the “Carried interest
due from funds” asset class, such carrying value at any time shall be deemed to
be the carrying value of such RC Asset as of the last day of the period covered
by the monthly compliance certificate most recently delivered pursuant to
Section 5.01(d) (and, prior to the first such delivery, the aggregate carrying
value of such RC Assets shall be deemed to be $155,720,786), multiplied by (b)
the percentage set forth opposite the applicable asset class to which such RC
Asset belongs on Schedule 1.01(d).

“RC Asset Coverage Ratio” shall mean, at any time of determination, the ratio of
(x) the RC Asset Amount at such time to (y) the Aggregate Revolving Credit
Exposure at such time (after giving effect to any contemporaneous Borrowing at
or about such time).

“RC Asset Coverage Ratio Deficiency” shall mean the RC Asset Coverage Ratio is
less than 1.00:1.00 at any time.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Realizable Value” of an asset shall mean (i) with respect to any REO Asset, the
value realizable upon the disposition of such asset as determined by the
Borrower in its reasonable discretion and consistent with customary industry
practice and (ii) with respect to any other asset, the lesser of (x) if
applicable, the face value of such asset and (y) the market value of such asset
as determined by the Borrower in accordance with the agreement governing the
applicable Permitted Servicing Advance Facility Indebtedness, Permitted
Warehouse Indebtedness or Permitted MSR Indebtedness, as the case may be (or, if
such agreement does not contain any related provision, as determined by senior
management of the Borrower in good faith); provided, however, that the
realizable value of any asset described in clause (i) or (ii) above which an
unaffiliated third party has a binding contractual commitment to purchase from
the Borrower or





31

--------------------------------------------------------------------------------

 

 

any Restricted Subsidiary shall be the minimum price payable to the Borrower or
such Restricted Subsidiary for such asset pursuant to such contractual
commitment.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commissions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which the Borrower or any
Restricted Subsidiary is a member or to whose rules it is subject.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“REO Asset” of a Person shall mean a real estate asset owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Servicing Advance or loans and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted Subsidiary
in the ordinary course of business.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30‑day notice period is waived.





32

--------------------------------------------------------------------------------

 

 

“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time.  The Loans and unused Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Residential Mortgage Loan” shall mean any residential mortgage loan,
manufactured housing installment sale contract and loan agreement, home equity
loan, home improvement loan, consumer installment sale contract or similar loan
evidenced by a Residential Mortgage Note, and any installment sale contract,
loan contract or chattel paper.

“Residential Mortgage Note” shall mean a promissory note, bond or similar
instrument evidencing indebtedness of an obligor under a Residential Mortgage
Loan, including, without limitation, all related security interests and any and
all rights to receive payments due thereunder.

“Residual Funding Facility” shall mean any funding arrangement with a financial
institution or institutions or other lenders or purchasers under which advances
are made to the Borrower or any Restricted Subsidiary secured by Residual
Interests.

“Residual Indebtedness” shall mean any Indebtedness of the Borrower or any
Restricted Subsidiary under any Residual Funding Facility.

“Residual Interests” shall mean any residual, subordinated, reserve accounts and
retained ownership interest held by the Borrower or a Restricted Subsidiary in
Securitization Entities, Warehouse Facility Trusts and/or MSR Facility Trusts,
regardless of whether required to appear on the face of consolidated financial
statements in accordance with GAAP.

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.

“Returns” shall have the meaning assigned to such term in Section 3.09.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Loans of such
Lender.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors, provided, that in the event S&P
is no longer in existence, references to S&P shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

“Sanctions” shall have the meaning assigned to such term in Section 3.22.

“SEC” shall have the meaning assigned to such term in Section 5.01(f).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.





33

--------------------------------------------------------------------------------

 

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securitization” shall mean a public or private transfer, sale or financing of
Servicing Advances and/or mortgage loans, installment contracts, other loans and
any other asset capable of being securitized (collectively, the “Securitization
Assets”) by which the Borrower or any Restricted Subsidiary directly or
indirectly securitizes a pool of specified Securitization Assets including,
without limitation, any such transaction involving the sale of specified
Servicing Advances or mortgage loans to a Securitization Entity.

“Securitization Assets” shall have the meaning specified in the definition of
“Securitization.”

“Securitization Entity” shall mean (i) any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing asset-backed
or mortgaged-backed or mortgage pass-through securities of any kind (including
collateralized mortgage obligations and net interest margin securities),
(ii) any special purpose Subsidiary established for the purpose of selling,
depositing or contributing Securitization Assets into a Person described in
clause (i) or holding securities in any related Securitization Entity,
regardless of whether such person is an issuer of securities; provided that such
Person is not an obligor with respect to any Indebtedness of the Borrower or any
Subsidiary Guarantor and (iii) any special purpose Subsidiary of the Borrower
formed exclusively for the purpose of satisfying the requirements of Credit
Enhancement Agreements and regardless of whether such Subsidiary is an issuer of
securities; provided that such Person is not an obligor with respect to any
Indebtedness of the Borrower or any Subsidiary Guarantor other than under Credit
Enhancement Agreements.

“Securitization Indebtedness” shall mean (i) Indebtedness of the Borrower or any
Restricted Subsidiary incurred pursuant to on-balance sheet Securitizations
treated as financings and (ii) any Indebtedness consisting of advances made to
the Borrower or any Restricted Subsidiary based upon securities issued by a
Securitization Entity pursuant to a Securitization and acquired or retained by
the Borrower or any Restricted Subsidiary.

“Security Document” shall mean and include the Collateral and Guaranty
Agreement.

“Servicing Acquisition” shall mean an acquisition permitted under this Agreement
of MSRs, Servicing Advances or servicing rights.

“Servicing Advance Facility” shall mean any funding arrangement with lenders
collateralized in whole or in part by Servicing Advances under which advances
are made to the Borrower or any Restricted Subsidiaries based on such
collateral.

“Servicing Advances” shall mean advances made by the Borrower or any Restricted
Subsidiary in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any Restricted Subsidiary otherwise advances
in its capacity as servicer.





34

--------------------------------------------------------------------------------

 

 

“Servicing Agreements” shall mean any servicing agreements (including whole loan
servicing agreements for portfolios of whole mortgage loans), pooling and
servicing agreements, interim servicing agreements and other servicing
agreements, and any other agreement governing the rights, duties and obligations
of either the Borrower or any Restricted Subsidiary, as a servicer, under such
servicing agreements.

“Significant Asset Sale” shall mean each sale, disposition or other transfer of
assets (or series of related sales, dispositions or other transfers of assets)
other than in the ordinary course of business which generates net cash proceeds
of at least $2,500,000.

“Specified Contract” shall have the meaning assigned to such term in the
Collateral and Guaranty Agreement.

“Sponsors” shall mean, collectively, HC Partners LLC and BlackRock, Inc.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Transaction” shall have the meaning specified in the definition of “Pro
Forma Basis”.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted
Subsidiary (other than the Excluded Subsidiaries) (in each case, whether
existing on the Closing Date or established, created or acquired after the
Closing Date), unless and until such time as the respective Wholly-Owned
Domestic Restricted Subsidiary is released from all of its obligations





35

--------------------------------------------------------------------------------

 

 

under the Collateral and Guaranty Agreement in accordance with the terms and
provisions thereof.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of determinations of the Corporate Indebtedness to EBITDA Ratio
and the Interest Expense Coverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in the provisos to such definitions contained
herein shall be made to the extent applicable.

“Total Asset Amount” shall mean, at any time, the sum without duplication of (x)
the aggregate RC Asset Contributions for all RC Assets at such time plus (y) the
Encumbered Asset Amount minus (z) Total Operating Liabilities, in each case at
such time.

“Total Asset Coverage Ratio” shall mean, at any time, the ratio of (x) the Total
Asset Amount at such time to (y) the Total Commitment at such time.

“Total Asset Coverage Ratio Deficiency” shall mean the Total Asset Coverage
Ratio is less than 2.50:1.00 at any time.

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments as in effect at such time.  The initial Total Commitment is
$150,000,000.

“Total Operating Liabilities” shall mean, at any time, the sum of (a) accounts
payable and accrued expenses (net of prepaid expenses), plus (b) liability for
losses under representations and warranties plus (c) any other liabilities
(other than the Revolving Credit Exposure of the Lenders and any liabilities
deducted in calculating the Encumbered Asset Contribution at such time), in each
case of the Borrower and the Restricted Subsidiaries as at such time.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to which they are a
party and the making of the Borrowings hereunder and (b) the payment of related
fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.





36

--------------------------------------------------------------------------------

 

 

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01(e), (b) a Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the Closing
Date and (c) a Subsidiary of an Unrestricted Subsidiary.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“VA” shall mean the United States Department of Veterans Affairs or any
successor thereto.

“Warehouse Facility” shall mean any financing arrangement of any kind,
including, but not limited to, financing arrangements in the form of repurchase
facilities, loan agreements, note issuance facilities and commercial paper
facilities (excluding in all cases, Securitizations), with a financial
institution or other lender or purchaser exclusively to (i) finance or refinance
the purchase, origination or funding by the Borrower or a Restricted Subsidiary
of, or provide funding to the Borrower or a Restricted Subsidiary through the
transfer of, loans, mortgage related securities and other mortgage-related
receivables purchased or originated by the Borrower or any Restricted Subsidiary
in the ordinary course of business, (ii) finance the funding of or refinance
Servicing Advances; or (iii) finance or refinance the carrying of REO Assets
related to loans and other mortgage-related receivables purchased or originated
by the Borrower or any Restricted Subsidiary; provided that such purchase,
origination, pooling, funding, refinancing and carrying is in the ordinary
course of business.

“Warehouse Facility Trusts” shall mean any Person (whether or not a Restricted
Subsidiary of the Borrower) established for the purpose of issuing notes or
other securities in connection with a Warehouse Facility, which (i) notes and
securities are backed by specified Servicing Advances purchased by such Person
from the Borrower or any Restricted Subsidiary, or (ii) notes and securities are
backed by specified mortgage loans purchased by such Person from the Borrower or
any Restricted Subsidiary.

“Warehouse Indebtedness” shall mean Indebtedness in connection with a Warehouse
Facility; provided that the amount of any particular Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Restricted Subsidiary of such Person which is a Domestic
Subsidiary.





37

--------------------------------------------------------------------------------

 

 

“Wholly-Owned Restricted Subsidiary” shall mean a Wholly-Owned Subsidiary of the
Borrower that is a Restricted Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”; and the words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Except
as otherwise expressly provided herein, (a) any reference in this Agreement to
any Credit Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (c) all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article 6 or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding anything to the contrary contained
herein, all financial covenants contained herein or in any other Credit Document
shall be calculated without giving effect to any election under Accounting
Standards Codification 825-10-25 or 470-20 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value thereof
or at any





38

--------------------------------------------------------------------------------

 

 

amount other than the outstanding principal amount thereof.  Notwithstanding
anything to the contrary in this Agreement or any Credit Document, whenever it
is necessary to determine whether a lease is a capital lease or an operating
lease, such determination shall be made on the basis of GAAP as in effect on
November 18, 2016.

Section 1.03.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.04.  Limited Condition Acquisitions.    (a) Notwithstanding any other
provision of this Agreement, in connection with any action being taken in
connection with and reasonably necessary to permit a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement constituting a condition which requires (1) compliance with any
Financial Covenant on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition, (2) that no Default or Event of Default, as applicable,
has occurred, is continuing or would result from any such action, as applicable
or (3) any representations or warranties be true and correct as of the date of
such action, as applicable, such condition shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed satisfied, so long as (x)
no Default or Event of Default, as applicable, exists, such representations and
warranties are true and correct and each such Financial Covenant is satisfied,
as applicable, on a Pro Forma Basis, in each case, on the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) after giving effect to such Limited Condition Acquisition and the
actions to be taken in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if such Limited Condition
Acquisition and other actions had occurred on such date and (y) on the closing
date of such Limited Condition Acquisition and on the date of the incurrence of
any Indebtedness the proceeds of which are to be used to consummate such Limited
Condition Acquisition, (i) no Event of Default under Section 7.01(a) or (e)
shall have occurred and be continuing and (ii) the representations and
warranties (x) that would constitute “specified representations” and (y)
contained in any related acquisition agreement, purchase agreement or merger
agreement to the extent that the Borrower or any affiliate of the Borrower would
have the right to terminate its obligations under such agreement or decline to
consummate the Limited Condition Acquisition as a result of a breach of such
representation and warranty, shall be true and correct.  For the avoidance of
doubt, if the Borrower has made an LCA Election in connection with a Limited
Condition Acquisition, and any Default or Event of Default (other than any Event
of Default under Section 7.01(a) or (e)) occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether the
consummation of such Limited Condition Acquisition or the incurrence of any
Indebtedness to finance such Limited Condition Acquisition is permitted
hereunder.

(b)        In connection with any action being taken solely in connection with a
Limited Condition Acquisition for which the Borrower has made an LCA Election
(but not for any other purpose), for purposes of:





39

--------------------------------------------------------------------------------

 

 

(i)        determining compliance with any provision of this Agreement which
requires the calculation of the Total Asset Coverage Ratio, the RC Asset
Coverage Ratio, the Corporate Indebtedness to EBITDA Ratio, the Interest Expense
Coverage Ratio or the Consolidated Indebtedness to Consolidated Tangible Net
Worth Ratio; or

(ii)       testing availability under any Basket;

in each case, the date of determination of whether any such action is permitted
hereunder shall be deemed to be the LCA Test Date, and if on a Pro Forma Basis,
after giving effect to the Limited Condition Acquisition (including, for the
avoidance of doubt, both (x) Consolidated EBITDA of or attributable to the
target companies or assets associated with any such Limited Condition
Acquisition and (y) Indebtedness expected to be incurred to finance the Limited
Condition Acquisition (if any)) and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio or Basket, such ratio or Basket shall be deemed to have been complied
with.  For the avoidance of doubt, if the Borrower has made an LCA Election and
any of the ratios or Baskets for which compliance was permitted to be determined
or tested as of the LCA Test Date are exceeded as a result of fluctuations in
any such ratio or Basket, at or prior to the consummation of the relevant
transaction or action, such Baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
Basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Dividends, mergers, the conveyance, lease or other transfer of
assets, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
Basket shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions (including any incurrence of Indebtedness) in
connection therewith have been consummated.

Article 2

THE CREDITS

Section 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on and after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment; provided that the aggregate principal amount of Loans
borrowed on the Closing Date shall not exceed 50% of the Total Commitment.
Within the limits set forth in the preceding





40

--------------------------------------------------------------------------------

 

 

sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Loans.

Section 2.02.  Loans.  (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $100,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
Commitments.

(b)        Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03.  Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than seven Eurodollar Borrowings
outstanding hereunder at any time.  For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d)        Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error). If such
Lender





41

--------------------------------------------------------------------------------

 

 

shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e)        Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

Section 2.03.  Borrowing Procedure.  In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, one Business Day
before a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or
facsimile transmission to the Administrative Agent of a written Borrowing
Request and shall specify the following information: (i) whether the Borrowing
then being requested is to be a Eurodollar Borrowing or an ABR Borrowing; (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

Section 2.04.  Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)        The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraphs
(b) and (c) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided,  however, that the failure of any
Lender or the Administrative Agent to





42

--------------------------------------------------------------------------------

 

 

maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

(e)        Any Lender may request that Loans made by it hereunder be evidenced
by a promissory note.  In such event, the Borrower shall execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent
and the Borrower.  Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05.  Fees.  (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a
“Commitment Fee”) equal to 0.50% per annum on the daily unused amount of the
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date or ending with the Maturity Date or the date on
which the Commitment of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. 

(b)        The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees set forth in the Engagement Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).

(c)        All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.06.  Interest on Loans.  (a) Subject to the provisions of Section
2.07, the Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, at all times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

(b)        Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)        Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.





43

--------------------------------------------------------------------------------

 

 

Section 2.07.  Default Interest.  If the Borrower shall default in the payment
of any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, at all
times) equal to the rate that would be applicable to an ABR Loan plus 2.00% per
annum.

Section 2.08.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lenders holding more than 50% in principal
amount of the Loans which are to be included in such Eurodollar Borrowing of
making or maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this Section
2.08 shall be conclusive absent manifest error.

Section 2.09.  Termination and Voluntary Reduction of Commitments.  (a) The
Commitments shall automatically terminate on the Maturity Date.

(b)        Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided,  however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the Aggregate Revolving Credit Exposure at the time.

(c)        Each reduction in the Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Commitments.  The Borrower
shall pay to the Administrative Agent for the account of the Lenders, on the
date of each termination or reduction, the Commitment Fees on the amount of the
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

Section 2.10.  Conversion and Continuation of Borrowings.  The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 1:00 p.m., New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 1:00 p.m., New York City time,





44

--------------------------------------------------------------------------------

 

 

three Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (c) not later than
1:00 p.m., New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(i)        each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;

(ii)       if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii)      each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Loan (or portion thereof) being converted
shall be paid by the Borrower at the time of conversion;

(iv)      if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(v)       any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;

(vi)      any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(vii)     upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any notice





45

--------------------------------------------------------------------------------

 

 

given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing.  If the Borrower shall not have given notice
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

Section 2.11.  [Reserved].

Section 2.12.  Voluntary Prepayments.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 1:00 p.m., New York
City time; provided,  however, that each partial prepayment shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

(b)        Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may (x)
revoke such notice prior to the proposed date of prepayment and/or (y) extend
the prepayment date by not more than five Business Days; provided further,
however, that the provisions of Section 2.16 shall apply with respect to any
such revocation or extension. All prepayments under this Section 2.12 shall be
subject to Section 2.16 but otherwise without premium or penalty.  All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13.  Mandatory Prepayments and Commitment Reductions.  (a) In the
event of any termination of all the Commitments (including pursuant to Section
2.09 or Section 2.13(b) or (d)), the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Borrowings.  If, after giving
effect to any partial reduction in the Commitments or at any other time
(including pursuant to Section 2.09 or Section 2.13(b) or (d)), the Aggregate
Revolving Credit Exposure would exceed the Total Commitment, then the Borrower
shall, on the date of such reduction or at such other time, repay or prepay
Borrowings in an amount sufficient to eliminate such excess.

(b)        On each date on or after the Closing Date upon which the Borrower or
any Restricted Subsidiary receives any cash proceeds from any issuance or
incurrence by the Borrower or any Restricted Subsidiary of (x) Indebtedness
pursuant to Section 6.04(xvi) or (y) Incremental Advance Rate MSR Indebtedness,
(i) the Borrower shall, on such date and in accordance with the requirements of
Section 2.13(e), prepay any outstanding Loans in an amount equal to the lesser
of (A) 100% of the Net Cash Proceeds of the respective issuance or incurrence





46

--------------------------------------------------------------------------------

 

 

of such Indebtedness and (B) the aggregate principal amount of such Loans then
outstanding, and (ii) the Commitments shall, on such date and in accordance with
the requirements of Section 2.13(e), be automatically and permanently reduced by
an amount equal to 100% of the Net Cash Proceeds of the respective issuance or
incurrence of such Indebtedness.

(c)        If for any reason, at any time, an RC Asset Coverage Ratio Deficiency
exists, the Borrower shall, within two Business Days after the applicable
Compliance Certificate Date and in accordance with the requirements of Section
2.13(f), prepay the Loans in an amount equal to the amount necessary to cause
the RC Asset Coverage Ratio to equal 1.00:1.00 on a Pro Forma Basis after giving
effect to such prepayment.

(d)        If for any reason, as of the last day of any calendar month, a Total
Asset Coverage Ratio Deficiency exists, the Commitment shall by no later than
two Business Days after the applicable Compliance Certificate Date and in
accordance with the requirements of Section 2.13(b), be automatically and
permanently reduced by an amount equal to the amount necessary to cause the
Total Asset Coverage Ratio to equal 2.50:1.00 on a Pro Forma Basis after giving
effect to such reduction (and the provisions of Section 2.13(a) shall apply to
the extent applicable).

(e)        In the event that the Borrower or any of its applicable Restricted
Subsidiaries ceases to meet the qualifications for maintaining all Approvals,
such Approvals are revoked or such Approvals are materially modified in a manner
materially adverse to the Lenders, and such cessation, revocation or material
modification continues to exist for a period of thirty (30) days from the first
occurrence thereof, the Borrower shall promptly prepay the Loans in full;

(f)        Each amount required to be applied pursuant to Section 2.13 in
accordance with this Section 2.13(b) shall be applied pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Each reduction in Commitments required pursuant to this Section 2.13 shall be
applied pro rata according to the respective Commitments of the Lenders at such
time.

(g)        The Borrower shall deliver to the Administrative Agent, at the time
of each mandatory repayment or prepayment of Loans or reduction in Commitments
required under this Section 2.13, (i) a certificate signed by an Authorized
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such repayment, prepayment and/or reduction and (ii) at least
three Business Days prior written notice of such repayment, prepayment and/or
reduction.  Each notice of repayment, prepayment and/or reduction shall specify
(x) the date of such repayment, prepayment and/or reduction, (y) the Type of
each Loan, if any, being repaid or prepaid and (z) the principal amount of the
Loans to be repaid or prepaid and/or the amount by which the Commitments are to
be reduced.  All repayments and prepayments of Borrowings under this Section
2.13 shall be subject to Section 2.16 but shall otherwise be without premium or
penalty and (other than prepayments of ABR Loans that are not made in connection
with the termination or permanent reduction of the Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.





47

--------------------------------------------------------------------------------

 

 

Section 2.14.  Reserve Requirements; Change in Circumstances.  Notwithstanding
any other provision of this Agreement, if any Change in Law shall:

(a)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by any Lender (except any such reserve requirement which is
reflected in the Adjusted LIBO Rate),

(b)        subject a Lender to any Taxes (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or on its deposits, reserves, other liabilities or capital
attributable thereto; or

(c)        impose on such Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender,

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender upon demand such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(d)        If any Lender shall have determined that any Change in Law regarding
capital adequacy or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity
requirements) by an amount deemed by such Lender to be material, then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(e)        A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in paragraph (a) or (b) above shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate delivered by it within 10 days
after its receipt of the same.

(f)        Failure or delay on the part of any Lender to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be under any
obligation to compensate any Lender under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior to such request if such Lender knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of





48

--------------------------------------------------------------------------------

 

 

such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section shall be available to each Lender regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

Section 2.15.  Change in Legality.  (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)        such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(ii)       such Lender may require that all outstanding Eurodollar Loans made by
it be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)        For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

Section 2.16.  Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of (a)
any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after





49

--------------------------------------------------------------------------------

 

 

notice of such Loan shall have been given by the Borrower hereunder (any of the
events referred to in this clause (a) being called a “Breakage Event”) or (b)
any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

Section 2.17.  Pro Rata Treatment.  Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders, and as required under
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Commitment
Fees, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

Section 2.18.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Credit Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any application of funds arising from
the existence of a Defaulting Lender) or any payment obtained by a Lender as
consideration for the assignment





50

--------------------------------------------------------------------------------

 

 

of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any of its Affiliates (in which case
the provisions of this Section 2.18 shall apply). The Borrower expressly
consents to the foregoing arrangements and agree that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

Section 2.19.  Payments.  (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Credit Document not later than 1:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  Each such payment shall be made to the Administrative Agent
at its offices at Eleven Madison Avenue, New York, NY 10010.  The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.

(b)        Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

Section 2.20.  Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower or any other Credit Party hereunder or under any
other Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax for any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)        The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(i)        Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) payable
or paid by such





51

--------------------------------------------------------------------------------

 

 

Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on behalf of itself or a Lender, shall be conclusive absent
manifest error.

(ii)       Indemnification by Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (x) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so)
(y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(f) relating to the maintenance of the Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (b)(ii).

(c)        As soon as practicable after any payment of Taxes by the Borrower or
any other Credit Party to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d)        (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in (ii) and (iv) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.





52

--------------------------------------------------------------------------------

 

 

(ii)       Without limiting the generality of the foregoing, if the Borrower is
a U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A)        in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C)        in the case of a Foreign Lender for which payments under any Credit
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

(D)        in the case of a Foreign Lender claiming the benefits of the
exemption for  portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN or IRS Form W-8BEN-E and (2) a certificate to the effect that such
Lender is not (a) a “bank” within the meaning of  Section 881(c)(3)(A) of the
Code, (b) a “10 percent shareholder” of the Borrower  within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign  corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade  or
business in the United States with which the relevant interest payments
are  effectively connected; or

(E)        in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (E) of this
paragraph (d)(ii) that would be required of  each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide the certificate described in (D)(2) above
on behalf of such partners.





53

--------------------------------------------------------------------------------

 

 

(iii)     Any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iv)      If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the applicable withholding agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
withholding agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the withholding agent as may be necessary
for the withholding agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(d)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this  Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(e)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including additional amounts pursuant
to this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes imposed on the receipt of such refund)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (e) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification





54

--------------------------------------------------------------------------------

 

 

payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

(f)        Survival. Each party’s obligations under this Section 2.20 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

Section 2.21.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Credit Document requested by the Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, or (v) any Lender becomes a Defaulting Lender, then,
in each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv) above, all of
its interests, rights and obligation with respect to the Loans or Commitments
that are the subject of the related consent, amendment, waiver or other
modification) to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Credit Documents (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all Fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections 2.14 and 2.16);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver,





55

--------------------------------------------------------------------------------

 

 

consent or other modification, as the case may be, then such Lender shall not
thereafter be required to make any such transfer and assignment hereunder. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.21(a).

(b)        If (i) any Lender shall request compensation under Section 2.14, (ii)
any Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

Section 2.22.  Defaulting Lenders.  (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)        Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders.

(ii)       Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent





56

--------------------------------------------------------------------------------

 

 

jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)      No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(b)        If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held pro rata by the Lenders in accordance
with the Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Article 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided herein, the Borrower makes the following representations and
warranties, in each case after giving effect to the Transactions, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of each Borrowing (other than a
conversion or a continuation of a Borrowing) on or after the Closing Date being
deemed to constitute a representation and warranty that the matters specified in
this Article 3 are true and correct in all material respects on and as of the
Closing Date and on the date of each such other Borrowing (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date); provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall





57

--------------------------------------------------------------------------------

 

 

be true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.

Section 3.01.  Company Status.  Each of Holdings, the Borrower and each of the
Restricted Subsidiaries (i) is a duly organized and validly existing Company in
good standing under the laws of the jurisdiction of its organization, (ii) has
the Company power and authority to own its property and assets and to transact
the business in which it is engaged and presently proposes to engage and (iii)
is duly qualified and is authorized to do business and is in good standing in
each jurisdiction where the ownership, leasing or operation of its property or
the conduct of its business requires such qualifications, except to the extent
all failures with respect to the foregoing clauses (i) and (ii) (other than, in
the case of clauses (i) and (ii), with respect to the Borrower) and (iii) could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.02.  Power and Authority.  Each Credit Party has the Company power and
authority to execute, deliver and perform its obligations under each of the
Credit Documents to which it is party and, in the case of the Borrower, to
borrow hereunder, and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except as enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought by proceedings in equity or at law).

Section 3.03.  No Violation.  The execution, delivery and performance of this
Agreement and the other Credit Documents, the Borrowings hereunder and the use
of the proceeds thereof will not (i) contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) (x) violate or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase of redemption of any obligation under, or (y) result in the creation
or imposition of (or the obligation to directly or indirectly create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party or any Restricted Subsidiary pursuant to the terms
of, any indenture, mortgage, deed of trust, credit agreement or loan agreement,
or any other agreement, contract or instrument, in each case to which any Credit
Party or any Restricted Subsidiary is a party or by which it or any its property
or assets is bound or to which it may be subject or (iii) violate any provision
of the certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of any Credit Party or any Restricted Subsidiary,
except to the extent all violations or contraventions with respect to the
foregoing clauses (i) and (ii)(x) could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.04.  Approvals.  Except as could not reasonably be expected to have a
Material Adverse Effect, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on





58

--------------------------------------------------------------------------------

 

 

or prior to the Closing Date and which remain in full force and effect on the
Closing Date and (y) filings which are necessary to perfect the security
interests or liens created under the Security Documents), or exemption or other
action by, any Governmental Authority is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document or the legality, validity,
binding effect or enforceability of any such Credit Document.

Section 3.05.  Financial Statements; Financial Condition; Undisclosed
Liabilities.  (a) (i) The audited consolidated balance sheets of Holdings and
its Subsidiaries at December 31, 2015, December 31, 2014 and December 31, 2013
and the related consolidated statements of income and cash flows and changes in
stockholder’s equity of Holdings and its Subsidiaries for the three fiscal years
of Holdings ended on such dates, in each case furnished to the Administrative
Agent for delivery to the Lenders prior to the Closing Date (it being understood
that such financial information shall be deemed to have been delivered to the
Administrative Agent by Holdings’ posting of such information on the SEC website
on the Internet at sec.gov/edgar/searches.htm), present fairly in all material
respects the consolidated financial position of Holdings and its Subsidiaries at
the dates of said financial statements and the results of operations for the
respective periods covered thereby and (ii) the unaudited consolidated balance
sheet of Holdings and its Subsidiaries as at September 30, 2016 and the related
consolidated statements of income and cash flows and changes in stockholders’
equity of Holdings and its Subsidiaries for the nine-month period ended on such
date, in each case furnished to the Administrative Agent for delivery to the
Lenders prior to the Closing Date (it being understood that such financial
information shall be deemed to have been delivered to the Administrative Agent
by Holdings’ posting of such information on the SEC website on the Internet at
sec.gov/edgar/searches.htm), present fairly in all material respects the
consolidated financial condition of Holdings and its Subsidiaries at the date of
said financial statements and the results of operations for the respective
periods covered thereby, subject to normal year-end adjustments and the absence
of footnotes.  All such financial statements have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

(b)        [Reserved].

(c)        On and as of the Closing Date, and after giving effect to the
Transactions and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith and on
and as of the date of any subsequent Borrowing (after giving effect to such
Borrowing), (i) the sum of the fair value of the assets, at a fair valuation, of
the Credit Parties (taken as a whole) will exceed their debts, (ii) the sum of
the present fair salable value of the assets of the Credit Parties (taken as a
whole) will exceed the amount that will be required to pay their debts as such
debts become absolute and matured, (iii) the Credit Parties (taken as a whole)
have not incurred and do not intend to incur debts beyond their ability to pay
such debts as such debts mature, and (iv) the Credit Parties (taken as a whole)
will have sufficient capital with which to conduct their businesses.  For
purposes of this Section 3.05(c), “debt” means any liability on a claim, and
“claim” means (a) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured,





59

--------------------------------------------------------------------------------

 

 

unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or (b)
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

(d)        Except as reflected in the financial statements described in Section
3.05(a), and except for the Indebtedness incurred under this Agreement or
otherwise incurred in the ordinary course of business, there were as of the
Closing Date no liabilities or obligations that would be required to be
reflected in the consolidated financial statements of Holdings and its
Subsidiaries by GAAP with respect to Holdings, the Borrower or any of the
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(e)        After giving effect to the Transactions, since December 31, 2015,
there has been no change in the business, operations, property, assets or
financial condition of Holdings, the Borrower or any Restricted Subsidiary that
either, individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

Section 3.06.  Litigation.  Except as set forth on Schedule 3.06, there are no
actions, investigations by a Governmental Authority, suits or proceedings at law
or in equity pending or, to the Knowledge of the Borrower, threatened in writing
(i) with respect to any Credit Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 3.07.  True and Complete Disclosure.  All written information (taken as
a whole) (including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein furnished by
or on behalf of the Borrower in writing to the Administrative Agent, the
Arranger or any Lender is complete and correct in all material respects on the
date as of which such information is dated or certified and does not contain any
untrue statement of a material fact or omit a material fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided (giving effect to all supplements and updates provided thereto prior to
the Closing Date); provided that (a) no representation is made with respect to
information of a general economic or general industry nature and (b) with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of delivery of such projected financial information to
the Administrative Agent and the Lenders.

Section 3.08.  Use of Proceeds; Margin Regulations.  (a) All proceeds of the
Loans will be used by the Borrower only for the purposes specified in the
introductory statement to the Agreement.

(b)        No Credit Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock or extending credit for the





60

--------------------------------------------------------------------------------

 

 

purpose of purchasing or carrying Margin Stock.  No part of any Borrowing (or
the proceeds thereof) will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin
Stock.  Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Borrowing will, whether directly or indirectly, and
whether immediately, incidentally or ultimately, violate or be inconsistent with
the provisions of Regulation T, U or X.

Section 3.09.  Tax Returns and Payments.  Except as set forth on Schedule 3.09,
(i) the Borrower and each of the Restricted Subsidiaries has timely filed or
caused to be timely filed with the appropriate taxing authority all federal,
state, local and foreign income Tax returns and other material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of the Borrower and/or
any Restricted Subsidiary, (ii) each of the Borrower and each of the Restricted
Subsidiaries has paid all material taxes and assessments payable by it which
have become due, other than those that are being contested in good faith and
adequately disclosed and fully provided for on the financial statements of the
Borrower and the Restricted Subsidiaries in accordance with GAAP and (iii)
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, there is no action, suit, proceeding,
investigation, audit or claim now pending or, to the Knowledge of Holdings or
the Borrower or any Restricted Subsidiary, threatened in writing by any
authority regarding any taxes relating to Holdings, the Borrower or any
Restricted Subsidiary.

Section 3.10.  Compliance with ERISA.  Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code except
for non-compliance which, in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  No ERISA Event has occurred within the
past five years or is reasonably expected to occur that, when taken together
with all other ERISA Events that have occurred or are reasonably likely to
occur, could reasonably be expected to have a Material Adverse Effect.

Section 3.11.  Security Documents.  (a) The provisions of the Collateral and
Guaranty Agreement are effective to create in favor of the Collateral Agent for
the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has a fully perfected security interest in all right, title
and interest in all of the Collateral described therein to the extent required
thereunder (other than (i) any Collateral consisting of cash not contained in a
deposit account or securities account not subject to the “control” (as defined
under the UCC) of the Collateral Agent, (ii) any Collateral consisting of
deposit accounts not subject to the “control” (as defined under the UCC) of the
Collateral Agent and (iii) any other Collateral to the extent perfection steps
are not required to be taken pursuant to the Collateral and Guaranty Agreement
with respect to such Collateral), subject to no other Liens other than Permitted
Liens.  Each asset classified by the Borrower as an RC Asset satisfies the
requirements set forth in the definition of “RC Asset” and each asset classified
by the Borrower as an Encumbered Asset satisfies the requirements set forth in
the definition of “Encumbered Asset”.





61

--------------------------------------------------------------------------------

 

 

Section 3.12.  Properties.  As of the Closing Date, no Credit Party owns any
Real Property (other than REO Assets) with a book value as of September 30, 2016
of at least $1,000,000. The Borrower and each of the Restricted Subsidiaries has
valid title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it, and a valid leasehold interest in the
material properties leased by it, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and in each case free and clear of all Liens other than
Permitted Liens.

Section 3.13.  Capitalization.  The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests.  All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and have been
issued free of preemptive rights.   

Section 3.14.  Subsidiaries.  On and as of the Closing Date, (a) the Borrower
has no Subsidiaries other than those Subsidiaries listed on Schedule 3.14 and
(b) Schedule 3.14 sets forth the percentage ownership (direct and indirect) of
the Borrower in each class of Equity Interests of each of its Subsidiaries and
also identifies the direct owner thereof.  All outstanding Equity Interests of
each Subsidiary of the Borrower have been duly and validly issued and are fully
paid (except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule 3.14.

Section 3.15.  Compliance with Statutes, Etc.  The Borrower and each of the
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.16.  Investment Company Act.  Neither Holdings, the Borrower nor any
Restricted Subsidiary is required to register as an “investment company”, or is
subject to regulation, under the Investment Company Act of 1940, as amended.

Section 3.17.  Insurance.  Schedule 3.17 sets forth a listing of all material
insurance maintained by the Borrower and the Restricted Subsidiaries as of the
Closing Date, with the amounts insured (and any deductibles) set forth
therein.  As of the Closing Date, such insurance is in full force and effect and
all premiums have been duly paid.  The Borrower and the Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

Section 3.18.  Environmental Matters.  Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:





62

--------------------------------------------------------------------------------

 

 

(a)        The Borrower and each of the Borrower’s Subsidiaries is and has been
in compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws;

(b)        there are no pending or, to the Knowledge of the Borrower, threatened
in writing Environmental Claims against the Borrower or any of the Borrower’s
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of the Borrower’s Subsidiaries (including any such claim arising out of the
ownership, lease or operation by the Borrower or any of the Borrower’s
Subsidiaries of any Real Property formerly owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries);

(c)        there are no facts, circumstances, conditions or occurrences with
respect to the Borrower or any of the Borrower’s Subsidiaries, or any Real
Property presently or formerly owned, leased or operated by the Borrower or any
of the Borrower’s Subsidiaries or any other property, in each case, that could
be reasonably expected (i) to form the basis of any violation or liability under
Environmental Law or an Environmental Claim against the Borrower or any of the
Borrower’s Subsidiaries or any such Real Property owned, leased or operated by
the Borrower or any of the Borrower’s Subsidiaries or (ii) to cause any Real
Property owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability of such Real Property by the Borrower or any
of the Borrower’s Subsidiaries under any applicable Environmental Law; and

(d)        Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, or Released on, to, or from,
any Real Property presently or formerly owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries or any other property, where such
generation, use, treatment, storage, transportation or Release has resulted or
could reasonably be expected to result in a violation by the Borrower or any of
the Borrower’s Subsidiaries of any applicable Environmental Law or give rise to
an Environmental Claim against the Borrower or any of the Borrower’s
Subsidiaries or any liability of the Borrower or any of the Borrower’s
Subsidiaries under Environmental Law.

Section 3.19.  Employment and Labor Relations.  Neither the Borrower nor any
Restricted Subsidiary is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  There is (i) no unfair labor practice complaint
pending against the Borrower or any Restricted Subsidiary or, to the Knowledge
of Holdings or the Borrower, threatened in writing against any of them, before
the National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Borrower or any Restricted Subsidiary or, to the Knowledge of
Holdings or the Borrower, threatened in writing against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Borrower or any
Restricted Subsidiary or, to the Knowledge of Holdings or the Borrower,
threatened in writing against the Borrower or any Restricted Subsidiary, (iii)
no union representation question exists with respect to the employees of the
Borrower or any Restricted Subsidiary, (iv) no equal employment opportunity
charges or other claims of employment discrimination are pending or, to the
Knowledge of Holdings or the Borrower, threatened in writing against the
Borrower or any Restricted Subsidiary and (v) no wage and hour department
investigation has been made of the





63

--------------------------------------------------------------------------------

 

 

Borrower or any Restricted Subsidiary, except (with respect to any matter
specified in clauses ‎(i) through ‎(v) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

Section 3.20.  Intellectual Property, Etc.  The Borrower and each of the
Restricted Subsidiaries owns or has the right to use all the patents, patent
applications, permits, trademarks (including all registrations, applications for
registration and goodwill associated with the foregoing), domain names, service
marks, trade names, copyrights (whether or not registered), licenses,
franchises, inventions, trade secrets, technology, domain names, proprietary
information and know-how of any type, whether or not written (including rights
in computer programs, software and databases) and formulas, or rights with
respect to the foregoing, necessary for the present conduct of its business (the
“Intellectual Property”), without any known conflict with the rights of others
which, or the failure to own or have which, as the case may be, could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

Section 3.21.  Indebtedness.  Schedule 3.21 sets forth a list of all
Indebtedness (other than the Loans) in an individual principal amount equal to
or greater than $35,000,000 (including Contingent Obligations) of the Borrower
and the Restricted Subsidiaries as of the Closing Date (except as otherwise
specified on such Schedule) and which is to remain outstanding after giving
effect to the Transactions, in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any
Restricted Subsidiary which directly or indirectly guarantees such debt.

Section 3.22.  Sanctions, Anti-Money Laundering and Anti-Corruption Laws. None
of Holdings, the Borrower or any Subsidiary, or, to the Knowledge of the
Borrower, any director, officer, or employee of Holdings, the Borrower or any
Subsidiary, or any agent of Holdings, the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is

(i)        a target of sanctions administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, the
European Union or any European Union member state, the United Nations or Her
Majesty’s Treasury (“Sanctions”);

(ii)       located, organized or resident in a country or territory that is the
target of Sanctions; or

(iii)      a Person that is controlled (as defined in the definition of
“Affiliate”) by any Person described in clause (i) or (ii) above.

The Borrower and the Subsidiaries have implemented and maintain in effect
policies and procedures designed to ensure compliance by the Borrower, the
Subsidiaries and their respective directors, officers, employees and agents with
the Foreign Corrupt Practices Act and all other applicable anti-corruption laws
(“Anti-Corruption Laws”), all applicable anti-money laundering laws and
regulations, including those of the Bank Secrecy Act, as amended by the USA
PATRIOT Act (“Anti-Money Laundering Laws”) and applicable Sanctions.  The





64

--------------------------------------------------------------------------------

 

 

Borrower and the Subsidiaries and, to the Knowledge of the Borrower, the
Borrower’s, and the Subsidiaries’ directors, officers, employees, and their
respective agents acting within the scope of their relationship with the
Borrower or any Subsidiary, have complied and are in compliance in all material
respects with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable
Sanctions. No borrowing, use of proceeds or other transaction contemplated by
this Agreement will violate applicable Anti-Corruption Laws, applicable
Anti-Money Laundering Laws or applicable Sanctions.

Section 3.23.  Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or any comparable term) for all purposes of any subordinated
indebtedness of the Borrower or any Restricted Subsidiary and any Permitted
Refinancing thereof.

Section 3.24.  Encumbered Assets.  With respect to the Encumbered Assets, (i)
the Residual Interests (other than reserve accounts) held by the Borrower or any
Restricted Subsidiary in any related Servicing Advance Facility, MSR Facility or
Warehouse Facility, as applicable, are not subject to any Lien (other than Liens
permitted under Sections 6.01(i), (ii) or (viii)) and (ii) the Borrower or a
Restricted Subsidiary has valid title to all Encumbered Assets.

Article 4

CONDITIONS OF LENDING

Section 4.01.  All Borrowings.  The obligations of the Lenders to make Loans
hereunder on the date of each Borrowing (other than a conversion or a
continuation of a Borrowing), including on the Closing Date are subject to the
satisfaction of the following conditions:

(a)        The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03.

(b)        The representations and warranties set forth in Article 3 and in each
other Credit Document shall be true and correct in all material respects on and
as of the date of such Borrowing with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(c)        At the time of and immediately after such Borrowing, no Default or
Event of Default shall have occurred and be continuing.

(d)        Immediately after giving effect to such Borrowing, the Borrower shall
be in compliance with the Financial Covenants on a Pro Forma Basis.

Each Borrowing (other than a conversion or a continuation of a Borrowing) shall
be deemed to constitute a representation and warranty by the Borrower on the
date of such Borrowing as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.01.





65

--------------------------------------------------------------------------------

 

 

Section 4.02.  Closing Date.  The effectiveness of this Agreement and the
Commitments of the Lenders hereunder on the Closing Date are subject to the
satisfaction of the following conditions:

(a)        The Administrative Agent shall have received, on behalf of itself and
the Lenders, a favorable written opinion of (i) Morgan, Lewis & Bockius LLP,
counsel to the Borrower and (ii) in-house counsel of the Borrower, each such
opinion to be in form and substance reasonably satisfactory to the
Administrative Agent, in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders, and (C) covering such matters relating
to the Credit Documents and the Transactions as the Administrative Agent shall
reasonably request, and the Borrower hereby requests such counsel to deliver
such opinions.

(b)        The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or other equivalent formation document,
including all amendments thereto, of each Credit Party, certified as of a recent
date by the Secretary of State (or other similar official) of the state of its
organization, and a certificate as to the good standing of each Credit Party as
of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
partnership agreement, limited liability company agreement, memorandum and
articles of association or other equivalent governing document of such Credit
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date, (C) that the certificate or articles of
incorporation or other equivalent formation document of such Credit Party has
not been amended since the date of the last amendment thereto furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (iii) the certificate
referred to in the foregoing clause (ii) shall contain a certification by an
Authorized Officer of such Credit Party as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing such certificate
pursuant to clause (ii) above.

(c)        The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in (b), (c) and (d) of
Section 4.01.

(d)        The Administrative Agent, the Arranger and each Lender shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder,
under any other Credit Document or under the Engagement Letter (including
reasonable fees and expenses of counsel).





66

--------------------------------------------------------------------------------

 

 

(e)        The Borrower shall have duly authorized, executed and delivered this
Agreement, and each other party to this Agreement shall have executed and
delivered this Agreement, and this Agreement shall be in full force and effect.

(f)        The Administrative Agent shall have received:

(i)        evidence reasonably satisfactory to it as to the proper filing of
financing statements (Form UCC-1 or the equivalent) in each jurisdiction as may
be necessary or, in the reasonable opinion of the Collateral Agent, desirable,
to perfect the security interests purported to be created by the Collateral and
Guaranty Agreement;

(ii)       certified copies of requests for information (Form UCC-11 or the
equivalent), or equivalent reports as of a recent date, listing all effective
financing statements that name any Credit Party as debtor and that are filed in
the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Closing Date, together with
copies of such other financing statements that name any Credit Party as debtor
(none of which shall cover any of the Collateral except (x) to the extent
evidencing Permitted Liens or (y) those in respect of which the Collateral Agent
shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

(iii)      evidence of the completion of all other recordings and filings of, or
with respect to, the Collateral and Guaranty Agreement (other than to the extent
such actions are required or permitted to be performed after the Closing Date)
as may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable, to perfect the security interests intended to be created by the
Collateral and Guaranty Agreement; and

(iv)      evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Collateral and Guaranty Agreement have
been taken (other than to the extent such actions are required or permitted to
be performed after the Closing Date), and the Collateral and Guaranty Agreement
shall be in full force and effect.

(g)        The Lenders shall have received the financial statements referred to
in Section 3.05.

(h)        The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower substantially in the form attached
hereto as Exhibit E certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent.

(i)         The Administrative Agent shall have received, at least five Business
Days prior to the Closing Date, to the extent requested, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(j)         The Administrative Agent shall have received a notice of any
Borrowing on the Closing Date as required by Section 2.03.





67

--------------------------------------------------------------------------------

 

 

(k)        All principal, premium, if any, interest, fees and other amounts due
or outstanding under the Predecessor Credit Agreement shall have been (or
substantially simultaneously with the funding of Loans on the Closing Date shall
be) paid in full and the commitments thereunder terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.

Article 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document shall have been paid in full in
cash (other than contingent indemnification and cost reimbursement obligations
for which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

Section 5.01.  Information Covenants.  The Borrower will furnish to the
Administrative Agent which will promptly furnish to each Lender:

(a)        Quarterly Financial Statements.  Within 45 days after the end of the
first three fiscal quarters of each fiscal year of Holdings, the consolidated
balance sheet and related statements of comprehensive income of Holdings and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year and related statements of stockholders’ equity and
cash flows as of the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding prior period or
periods (or in the case of the balance sheet, as of the end of the previous
fiscal year, and, in the case of the statement of shareholders’ equity, no
comparative disclosure), all of which shall be certified by an Authorized
Officer of Holdings that they fairly present in all material respects in
accordance with GAAP the financial condition of Holdings and its Subsidiaries as
of the dates indicated and the results of their operations for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.

(b)        Annual Financial Statements.  Within 90 days after the end of each
fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and stockholders’ equity and statement of cash flows for
such fiscal year setting forth comparative figures where applicable for the
preceding fiscal year and reported on by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing (which
report shall be without a “going concern” or like qualification or exception and
without any qualification or exception as to scope of audit), together with a
report of such accounting firm stating that in the course of its regular audit
of the financial statements of Holdings and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or an Event of Default
relating to financial or accounting matters which has occurred and is continuing
or, if such accounting firm obtained knowledge of such a Default or an Event of
Default, a statement as to the nature thereof, in each case only to





68

--------------------------------------------------------------------------------

 

 

the extent that such accounting firm is not restricted or prohibited from doing
so by its internal policies or accounting rules or guidelines generally).

(c)        Unrestricted Subsidiaries.  At any time the Borrower has designated
any of its Subsidiaries as Unrestricted Subsidiaries pursuant to Section 5.15,
simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 5.01(a) and (b), the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) and Holdings from such
consolidated financial statements.

(d)        Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections 5.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of Exhibit
B-1 certifying on behalf of the Borrower that, to such officer’s knowledge after
due inquiry, no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof, which certificate shall (i) set forth in
reasonable detail the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the provisions of
Section 2.13(b), Section 6.07, Section 6.08 and Section 6.09, at the end of such
fiscal quarter or year, as the case may be, (ii) set forth in reasonable detail
the amount of (and the calculations required to establish the amount of) the
Non-Credit Party Investment Amount at the end of such fiscal quarter or year
(which calculations also include the amount of transactions effected pursuant to
Section 6.05(iii), Section 6.05(ix)(C) or the second proviso of Section
6.05(xii) (in each case to the extent utilizing the Non-Credit Party Investment
Amount)), (iii) set forth a list of all Immaterial Subsidiaries and Unrestricted
Subsidiaries to the extent there have been any changes in such information
disclosed to the Administrative Agent since the Closing Date or, if later, since
the date of the most recent certificate delivered pursuant to this Section
5.01(d) with such updated list and (iv) certify that there have been no changes
to Schedules 1 or 2 of the Collateral and Guaranty Agreement since the Closing
Date or, if later, since the date of the most recent certificate delivered
pursuant to this Section 5.01(d), or if there have been any such changes, a list
in reasonable detail of such changes (but, in each case with respect to this
clause (iv), only to the extent that such changes are required to be reported to
the Collateral Agent pursuant to the terms of such Security Documents) and
whether the Borrower and the other Credit Parties have otherwise taken all
actions required to be taken by them pursuant to such Security Documents in
connection with any such changes. In addition, the Borrower shall deliver,
promptly after any Authorized Officer obtains knowledge of the occurrence of an
Asset Coverage Ratio Default and in any event within forty days after the end of
each calendar month (the date of any such delivery, a “Compliance Certificate
Date”; provided that if such a compliance certificate shall not have been so
delivered by such fortieth day, the “Compliance Certificate Date” shall be
deemed to be such fortieth day), a compliance certificate from an Authorized
Officer of the Borrower substantially in the form of Exhibit B-2 setting forth
in reasonable detail the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the provisions of
Section 6.07 at the end of such month and setting forth the balance of cash and
Cash Equivalents of the Borrower and the Restricted Subsidiaries that constitute
RC Assets at the end of each Business Day of such month; provided that, with
respect to the calculation of the RC Asset Amount, the carrying value for each
RC Asset belonging to an asset class other than the “Carried interest due from
funds” asset





69

--------------------------------------------------------------------------------

 

 

class shall be the carrying value of such RC Asset as of the end of the month
ending immediately prior to the applicable Compliance Certificate Date.

(e)        Notice of Default, Litigation and Material Adverse Effect.  Promptly,
and in any event within three Business Days after any Authorized Officer obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto,
(ii) any litigation or governmental investigation or proceeding pending, or any
threat or notice in writing of intention of any Person to file or commence any
litigation or governmental investigation or proceeding, against the Borrower or
any of the  Subsidiaries (x) which, either individually or in the aggregate, has
had, or could reasonably be expected to have, a Material Adverse Effect or (y)
with respect to any Credit Document, and (iii) any other event, change or
circumstance that has had, or could reasonably be expected to have, a Material
Adverse Effect.

(f)        Other Reports and Filings.  Promptly after the filing or delivery
thereof, copies of all financial information, proxy materials and reports, if
any, which Holdings, the Borrower or any of the Subsidiaries shall publicly file
with the Securities and Exchange Commission or any successor thereto (the “SEC”)
(which delivery requirement shall be deemed satisfied by the posting of such
information, materials or reports on EDGAR or any successor website maintained
by the SEC so long as the Administrative Agent shall have been promptly notified
in writing by the Borrower of the posting thereof) or deliver to holders (or any
trustee, agent or other representative therefor) of any Qualified Equity
Interests of Holdings or the Borrower, or any of its other material Indebtedness
pursuant to the terms of the documentation governing the same.

(g)        Management Letters.  Promptly after the receipt thereof by the
Borrower or any of the Subsidiaries, a copy of any “management letter” received
by any such Person from its certified public accountants and the management’s
response thereto.

(h)        Patriot Act Information.  Promptly following the Administrative
Agent’s or any Lender’s request therefor, all documentation and other
information that the Administrative Agent or any Lender reasonably requests in
order to comply with its on-going obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

(i)         Agency Notices. Promptly after the receipt thereof by the Borrower
or any Restricted Subsidiary, copies of all notices it receives from Fannie Mae,
Freddie Mac, HUD or Ginnie Mae indicating any adverse fact or circumstance in
respect of the Borrower or such Restricted Subsidiary with respect to which
adverse fact or circumstance Fannie Mae, Freddie Mac, HUD or Ginnie Mae,
respectively, announces its intention to terminate or threatens to terminate the
Borrower or such Restricted Subsidiary with cause or with respect to which
Fannie Mae, Freddie Mac, HUD or Ginnie Mae, announces its intention to conduct
any inspection or investigation of the Borrower or such Restricted Subsidiary,
or their files or facilities outside of the ordinary course.





70

--------------------------------------------------------------------------------

 

 

(j)         Other Information.  From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of the
Subsidiaries as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably request.

(k)       Monthly Financial Statements.  Within forty days after the end of each
calendar month, the consolidated balance sheet and related statements of income
of Borrower and its Subsidiaries as of the end of and for such calendar month
and the then elapsed portion of the fiscal year and related statements of
stockholders’ equity and cash flows as of the then elapsed portion of the fiscal
year, all of which shall be certified by an Authorized Officer of Borrower that
they fairly present in all material respects in accordance with GAAP the
financial condition of Borrower and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Holdings posts such information on
the SEC website on the Internet at sec.gov/edgar/searches.htm; provided that:
(i) to the extent the Administrative Agent or any Lender is otherwise unable to
receive any such electronically delivered documents, the Borrower shall, upon
request by the Administrative Agent or such Lender, deliver paper copies of such
documents to such Person until a written request to cease delivering paper
copies is given by such Person, and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents or provide to the Administrative Agent and the
Lenders by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Section 5.02.  Books, Records and Inspections.  The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, keep proper books of
record and accounts in which full, true and correct entries in conformity with
GAAP and all requirements of law shall be made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and the Borrower
will cause each of the Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect, under guidance of officers of the Borrower or such
Restricted Subsidiary, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent or the Required Lenders may reasonably request;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, (a) only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the





71

--------------------------------------------------------------------------------

 

 

Lenders and (b) the Administrative Agent may exercise such rights no more than
once per fiscal year, in each case under this sentence.

Section 5.03.  Maintenance of Property; Insurance.  (a) The Borrower will, and
the Borrower will cause each of the Restricted Subsidiaries to, (i) keep all
material property necessary to the business of the Borrower and the Restricted
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrower and the Restricted Subsidiaries,
and(iii) furnish to the Administrative Agent, upon its reasonable request
therefor, full information as to the insurance carried.  Such insurance to the
extent consistent with the foregoing shall include physical damage insurance on
all real and personal property (whether now owned or hereafter acquired) on an
all risk basis and business interruption insurance.

(b)        The Borrower will, and the Borrower will cause each of the Restricted
Subsidiaries to, take all actions reasonably necessary, or otherwise reasonably
requested by the Collateral Agent, to maintain and pursue each application, to
obtain the relevant registration and to maintain the registration of all
Intellectual Property (now or hereafter existing) material to the conduct of the
Borrower’s or any Restricted Subsidiary’ business, including the filing of
applications for renewal, affidavits of use, affidavits of non-contestability of
such Intellectual Property and, if consistent with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.  The Borrower will, and the Borrower will cause each of the Restricted
Subsidiaries to, take reasonable steps in accordance with normal industry
practice to maintain the confidentiality of all Intellectual Property (now or
hereafter existing) that is material to the business of the Borrower or any
Restricted Subsidiary and the value of which to the Borrower or any Restricted
Subsidiary is contingent upon maintaining the confidentiality thereof.

Section 5.04.  Existence; Franchises.  The Borrower will, and the Borrower will
cause each of the Restricted Subsidiaries (and, in the case of clause (x),
Holdings) to, (x) do or cause to be done all things necessary to preserve and
keep in full force and effect its organizational existence (in the case of the
Borrower, in a United States jurisdiction) and (y) take all reasonable action to
maintain all rights, privileges, franchises, licenses, permits, copyrights,
trademarks, trade names, and patents necessary or desirable in the normal
conduct of its business; provided, however, that nothing in this Section 5.04
shall prevent (i) sales of assets and other transactions by the Borrower or any
Restricted Subsidiary in accordance with Section 6.02, (ii) the discontinuation,
abandonment or expiration of any right, franchise, license, permit, copyright,
trademark or patent if such discontinuation, abandonment or expiration could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (iii) the withdrawal by the Borrower or any
Restricted Subsidiary of its qualification as a foreign Company in any
jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.





72

--------------------------------------------------------------------------------

 

 

Section 5.05.  Compliance with Statutes, Etc.  The Borrower will, and the
Borrower will cause each of the Restricted Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property (but not including Sanctions,
Anti-Corruption Laws, and Anti-Money Laundering Laws), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Borrower will,
and the Borrower will cause each of the Subsidiaries to, comply with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions in all
material respects.  The Borrower will, and the Borrower will cause each of the
Subsidiaries to, maintain in effect policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents acting within the scope of their relationship
with the Borrower or any Subsidiary with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

Section 5.06.  Compliance with Environmental Laws.  (a) The Borrower will
comply, and the Borrower will cause each of its Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, its operations or
the ownership, lease, occupancy, or use of any Real Property now or hereafter
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and will
promptly pay or cause to be paid all costs and expenses incurred in connection
with such compliance, and will keep or cause to be kept all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws except,
in each case, for Permitted Liens related thereto. Neither the Borrower nor any
of the Borrower’s Subsidiaries will generate, use, treat, store, Release or
dispose of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Borrower or any of the Borrower’s Subsidiaries, or
transport Hazardous Materials to or from any such Real Property, except for
Hazardous Materials generated, used, treated, stored, Released or disposed of at
or transported from, any such Real Properties (x) in compliance in all material
respects with all applicable Environmental Laws and as required in connection
with the normal operation, use and maintenance of the business or operations of
the Borrower or any of its Subsidiaries and (y) as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)        (i) At any time that the Borrower or any of the Borrower’s
Subsidiaries is not in compliance with Section 5.06(a), or (ii) in the event
that the Administrative Agent or the Lenders have exercised any of the remedies
pursuant to the last paragraph of Section 7.01, the Borrower will (in each case)
provide, at the sole expense of the Borrower and at the request of the
Administrative Agent, a non-invasive environmental site assessment report
concerning the Real Property owned, leased or operated by the Borrower or any of
the Borrower’s Subsidiaries that is in question, prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials or noncompliance and the potential
cost of any removal or remedial action required by a Governmental Authority in
connection with such Hazardous Materials or noncompliance on such Real
Property.  If the Borrower fails to provide the same within 60 days after such
request was made, the Administrative Agent may order the same, the cost of which
shall be borne by the Borrower, and the Borrower shall grant and hereby grants
to the Administrative Agent and the





73

--------------------------------------------------------------------------------

 

 

Lenders and their respective agents access to such Real Property and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.

Section 5.07.  ERISA.  (a) Furnish written notice to the Administrative Agent
promptly, and in any event within ten days after any responsible officer of
Borrower knows, or has reason to know, that any ERISA Event has occurred or is
reasonably likely to occur that, alone or together with any other ERISA Event
could reasonably be expected to result in liability of the Borrower or any ERISA
Affiliate in an aggregate amount exceeding $10,000,000.

(b)        The Borrower and each of the Borrower’s applicable Subsidiaries shall
ensure that all Foreign Pension Plans administered by it or into which it makes
payments obtains or retains (as applicable) registered status under and as
required by applicable law and is administered in a timely manner in all
respects in compliance with all applicable laws except where the failure to do
any of the foregoing, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 5.08.  End of Fiscal Years; Fiscal Quarters.  The Borrower will cause
(i) its and each of its Domestic Subsidiaries’ fiscal years to end on December
31 of each calendar year and (ii) its and each of its Domestic Subsidiaries’
fiscal quarters to end on March 31, June 30, September 30 and December 31 of
each calendar year.

Section 5.09.  [Reserved].

Section 5.10.  Payment of Taxes.  The Borrower will pay and discharge, and the
Borrower will cause each of the Restricted Subsidiaries to pay and discharge,
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its properties or assets, prior to the date on which penalties attach
thereto, and all material lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any Restricted Subsidiary not
otherwise permitted under Section 6.01(i); provided that neither the Borrower
nor any Restricted Subsidiary shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

Section 5.11.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

Section 5.12.  Reserved.

Section 5.13.  Maintenance of Company Separateness.  The Borrower will cause
each Non-Recourse Entity and each Securitization Entity to satisfy customary
formalities for such entity, including, as applicable, (i) to the extent
required by law, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, (ii) the
maintenance of separate records and (iii) the maintenance of separate bank
accounts in its own name.  Neither the Borrower nor any of the Restricted
Subsidiaries shall make any payment to a creditor of any Non-Recourse Entity or
any Securitization Entity in respect of any liability of





74

--------------------------------------------------------------------------------

 

 

any Non-Recourse Entity or any Securitization Entity, and no bank account of any
Non-Recourse Entity or any Securitization Entity shall be commingled with any
bank account of the Borrower or any Restricted Subsidiary.  Any financial
statements distributed to any creditors of any Non-Recourse Entity or any
Securitization Entity shall clearly establish or indicate the corporate
separateness of such Non-Recourse Entity or such Securitization Entity from the
Borrower and the other Restricted Subsidiaries.  Neither the Borrower nor any of
the Restricted Subsidiaries shall take any action, or conduct its affairs in a
manner, which is likely to result in the separate legal existence of the
Borrower or any Restricted Subsidiary being ignored, or in the assets and
liabilities of the Borrower or any Restricted Subsidiary being substantively
consolidated with those of any other Person in a bankruptcy, reorganization or
other insolvency proceeding.

Section 5.14.  Maintenance of Ratings.  Holdings or the Borrower, as applicable,
will use its commercially reasonable efforts to maintain at all times corporate
ratings or corporate family ratings (as applicable) of any level with respect to
Holdings or the Borrower, in each case from each of S&P and Moody’s.

Section 5.15.  Designation of Subsidiaries.  The Borrower may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants, (c) no Subsidiary may be designated as or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purposes of any other
Indebtedness and (d) immediately after giving effect to such designation, the
aggregate Fair Market Value of all Investments of the Borrower and the
Restricted Subsidiaries in Unrestricted Subsidiaries shall not exceed $5,000,000
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate of an
Authorized Officer setting forth in reasonable detail the calculations
demonstrating compliance with clauses (b) and (d) of this proviso).  The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s or its Subsidiary’s (as applicable)
investment therein.  No Unrestricted Subsidiary shall at any time own any Equity
Interests or Indebtedness of, or own or hold any Lien on, any property of the
Borrower or any Restricted Subsidiary.  The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.  Any such designation shall be notified by the Borrower
to the Administrative Agent by promptly delivering to the Administrative Agent a
certificate of an Authorized Officer certifying that such designation complied
with the foregoing provisions..  Servicing Agreements. 

(e)        The Borrower will comply with, and the Borrower will cause any
Restricted Subsidiary acting as servicer to comply with, (i) all obligations as
the servicer under each of the Servicing Agreements and (ii) all generally
accepted servicing customs and practices of the mortgage servicing industry,
except in the case of each of clauses (i) and (ii) where failure to comply would
not reasonably be expected to have a Material Adverse Effect.





75

--------------------------------------------------------------------------------

 

 

(f)        The Borrower shall promptly, and in no event later than five (5)
Business Days after knowledge thereof, notify the Administrative Agent of any
servicer termination event or event of default (excluding any such events
resulting solely due to the breach of one or more collateral performance tests)
under any Servicing Agreement or its receipt of a notice of actual termination
of the Borrower’s or its Subsidiary’s right to service under any Servicing
Agreement which evidences an intent to transfer such servicing to a third party.

Article 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full in cash
(other than contingent indemnification and cost reimbursement obligations for
which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

Section 6.01.  Liens.  The Borrower will not, and the Borrower will not permit
any of the Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon or with respect to any property or
assets (real or personal, tangible or intangible, including Intellectual
Property, and including Equity Interests or other securities of any Person,
including any Restricted Subsidiary) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, or on any income or
revenues or rights in respect of any thereof; provided that the provisions of
this Section 6.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i)        Liens for taxes, assessments or governmental charges or levies not
delinquent for a period of more than 30 days or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(ii)       Liens in respect of property or assets of the Borrower or any
Restricted Subsidiary imposed by law and which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, and in each case (x) which are
for amounts that are not past-due and do not in the aggregate materially detract
from the value of the Borrower’s or such Restricted Subsidiary’s property or
assets or materially impair the use thereof in the operation of the business of
the Borrower or such Restricted Subsidiary or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien, and for which adequate reserves have been established in accordance with
GAAP;





76

--------------------------------------------------------------------------------

 

 

(iii)      Liens in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 6.01, plus renewals,
replacements and extensions of such Liens, provided that (x) the aggregate
principal amount of the Indebtedness, if any, or obligations secured by such
Liens does not increase from that amount outstanding at the time of any such
renewal, replacement or extension and (y) any such renewal, replacement or
extension does not encumber any additional assets or properties of the Borrower
or any Restricted Subsidiary;

(iv)      Liens created by or pursuant to this Agreement and the Security
Documents;

(v)       (x) licenses, sublicenses, leases or subleases granted by the Borrower
or any Restricted Subsidiary to other Persons in the ordinary course of business
and not materially interfering with the conduct of the business of the Borrower
or any Restricted Subsidiary or materially detracting from the value of the
Borrower’s or such Restricted Subsidiary’s property, rights or assets and (y)
any interest or title of a lessor, sublessor or licensor under any operating
lease or license agreement entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business, not securing Indebtedness and
covering only the assets so leased or licensed;

(vi)      Liens upon assets of the Borrower or any Restricted Subsidiary subject
to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 6.04(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary;

(vii)     Liens placed upon fixed or capital assets used in the ordinary course
of business of the Borrower or any Restricted Subsidiary and placed at the time
of the acquisition thereof by the Borrower or such Restricted Subsidiary or
within 180 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such assets, or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that (x) the Indebtedness secured by such Liens is permitted by
Section 6.04(iv), (y) in all events, the Lien encumbering the assets so acquired
does not encumber any other asset of the Borrower or any Restricted Subsidiary
(other than property financed by such Indebtedness and proceeds thereof) and (z)
the amount of Indebtedness secured by such Liens does not exceed the purchase
price of the assets acquired with the proceeds of such Indebtedness;

(viii)    easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and not materially interfering with the ordinary conduct
of the business of the Borrower or any Restricted Subsidiary;





77

--------------------------------------------------------------------------------

 

 

(ix)      Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into or dispositions of assets consummated in
the ordinary course of business;

(x)       Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 7.01(i) and in respect of which
the Borrower or any Restricted Subsidiary shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings;

(xi)      statutory and common law landlords’ liens under leases entered into in
the ordinary course of business by the Borrower or any Restricted Subsidiary;

(xii)     (A) Liens (other than Liens imposed under ERISA) incurred in the
ordinary course of business in connection with workers compensation claims,
unemployment insurance and other social security legislation and (B) Liens
securing the performance of bids, trade contracts, performance and completion
guarantees, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (in each case
exclusive of obligations in respect of Indebtedness);

(xiii)    [Reserved];

(xiv)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Restricted Subsidiary in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 6.04(vii), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any
Restricted Subsidiary;

(xv)     Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business to the extent
such Liens do not attach to any assets other than the goods subject to such
arrangements;

(xvi)    Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business;

(xvii)   (A) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business and not securing Indebtedness and as
are customary in the banking industry in





78

--------------------------------------------------------------------------------

 

 

favor of the bank or banks with which such accounts are maintained, and solely
securing amounts owing to such bank or banks with respect to cash management and
operating account arrangements (and not any amounts owing in respect of any
Indebtedness or for any other purpose) and (B) Liens of a collection bank
arising under Section 4-210 of the UCC on items in the course of collection;

(xviii)   Liens securing Non-Recourse Indebtedness so long as any such Lien
shall encumber only (i) the assets originated, acquired or funded with the
proceeds of such Non-Recourse Indebtedness and (ii) any intangible contract
rights and other accounts, documents, records and other property directly
related to the assets set forth in clause (i) and any proceeds thereof;

(xix)     Liens securing Permitted Funding Indebtedness so long as any such Lien
shall encumber only (i) the assets acquired or originated with the proceeds of
such Indebtedness, (ii) such assets consist of Servicing Advances, MSRs, loans,
mortgage related securities and other mortgage related receivables, REO Assets
and other similar assets (but not Residual Interests) subject to and pledged to
secure such Indebtedness, (iii) any Interest Rate Protection Agreements and
Other Hedging Agreements entered into in connection with the foregoing and
(iv) any intangible contract rights and proceeds of, and other related
documents, records and assets directly related to, the assets set forth in
clause (i);

(xx)      Liens on the Equity Interests of any Unrestricted Subsidiary and the
proceeds thereof securing Non-Recourse Indebtedness of such Unrestricted
Subsidiary;

(xxi)     Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto so long as such Liens do not encumber
any property other than cash paid to any such insurance company in respect of
such insurance; provided such Liens shall not exceed the amount of such premiums
so financed;

(xxii)    Liens solely on any cash earnest money deposits made by the Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement not prohibited hereunder;

(xxiii)   Liens on Securitization Assets and the proceeds thereof incurred in
connection with Permitted Securitization Indebtedness or permitted guarantees
thereof;

(xxiv)   Liens on spread accounts and credit enhancement assets, Liens on the
stock of Restricted Subsidiaries (substantially all of the assets of which are
spread accounts and credit enhancement assets) and Liens on interests in
Securitization Entities, in each case incurred in the ordinary course of
business in connection with Credit Enhancement Agreements;

(xxv)    any customary encumbrance or restriction (including put and call
arrangements) with respect to Equity Interests of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;





79

--------------------------------------------------------------------------------

 

 

(xxvi)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any of their Restricted Subsidiaries;

(xxvii)   Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Subsidiaries, including rights of offset and setoff;

(xxviii)  Liens on assets of any non-Guarantor Restricted Subsidiary to secure
Indebtedness of any non-Guarantor Restricted Subsidiary that is permitted
hereunder; and

(xxix)    Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness
permitted hereunder.

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (xiv), (xviii), (xix) and (xxiii) of this Section 6.01 by the
Borrower of any of the Restricted Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith without approval of any Lender (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

Notwithstanding the foregoing, the Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist any Lien, other than, at the Borrower’s
election, a Lien pursuant to Section 6.01(iv), upon or with respect to any
Residual Interest.

Section 6.02.  Consolidation, Merger, Sale of Assets, Etc.  The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
directly or indirectly, wind up, liquidate or dissolve its affairs (or suffer
any liquidation or dissolution) or consummate any merger or consolidation, or
convey, sell, lease, transfer or otherwise dispose of all or any part of its
property or assets, including the abandonment or other disposition of
Intellectual Property (other than sales of inventory in the ordinary course of
business), or consummate any sale-leaseback transactions with any Person, except
that: 

(i)        Capital Expenditures shall be permitted;

(ii)       the Borrower and the Restricted Subsidiaries may liquidate or
otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

(iii)      Investments may be made to the extent permitted by Section 6.05;

(iv)      the Borrower and the Restricted Subsidiaries may sell assets (provided
that any sale of less than all the capital stock or other Equity Interests of
any Restricted Subsidiary in accordance with this clause (iv) shall be deemed to
be an Investment by the Borrower or the applicable Restricted Subsidiary in the
capital stock or other Equity Interests not so sold in an amount equal to the
Fair Market Value of such capital stock or





80

--------------------------------------------------------------------------------

 

 

other Equity Interests and upon such sale the Borrower or such Restricted
Subsidiary shall be deemed to have made an Investment in the applicable
Subsidiary pursuant to Section 6.05(ix)(C) in an amount equal to all Investments
in such Subsidiary outstanding at such time), so long as (v) no Event of Default
then exists or would result therefrom (including as a result of any such deemed
investment), (w) the Borrower or the respective Restricted Subsidiary receives
at least Fair Market Value, (x) the consideration received by the Borrower or
such Restricted Subsidiary consists of at least 75% cash or Cash Equivalents and
is paid at the time of the closing of such sale; provided that, solely for the
purposes of this clause (x), up to $25,000,000 in the aggregate of Designated
Non-Cash Consideration for all asset sales received by the Borrower or such
Restricted Subsidiary after the Closing Date and not disposed of (and without
giving effect to any subsequent change in value thereof), shall be deemed to be
cash, (y) the aggregate amount of the cash and non-cash proceeds received from
all assets sold pursuant to this clause (iv) shall not exceed $50,000,000 (for
this purpose, using the Fair Market Value of property other than cash) and (z)
after giving effect to such sale, the Borrower shall be in compliance on a Pro
Forma Basis with the Financial Covenants;

(v)       the Borrower and each of the Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property in the ordinary
course of business (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by Section
6.04(iv));

(vi)      the Borrower and each of the Restricted Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

(vii)     the Borrower and each of the Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons in the ordinary
course of business and not materially interfering with the conduct of the
business of the Borrower or any Restricted Subsidiary;

(viii)    the Borrower or any Restricted Subsidiary may convey, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Wholly-Owned Domestic Restricted Subsidiary which is a
Subsidiary Guarantor;

(ix)      any Restricted Subsidiary that is a Subsidiary Guarantor may merge or
consolidate with and into, or be dissolved or liquidated into, the Borrower or
any Wholly-Owned Domestic Restricted Subsidiary which is a Subsidiary Guarantor,
so long as (A) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation and (B) in
all other cases, a Subsidiary Guarantor is the surviving or continuing entity of
any such merger, consolidation, dissolution or liquidation;





81

--------------------------------------------------------------------------------

 

 

(x)       any Restricted Subsidiary that is not a Subsidiary Guarantor (other
than a Non-Recourse Entity) may convey, sell, lease or otherwise dispose of all
or any part of its property or assets to, or merge or consolidate with and into,
or be dissolved or liquidated into, the Borrower or any other Restricted
Subsidiary, in each case so long as (A) no Event of Default shall result
therefrom, (B) in the case of any such merger, consolidation, dissolution or
liquidation involving the Borrower, the Borrower is the surviving or continuing
entity of any such merger, consolidation, dissolution or liquidation and (C) in
the case of any such merger, consolidation, dissolution or liquidation involving
a Subsidiary Guarantor (but not involving the Borrower), such Subsidiary
Guarantor is the surviving or continuing entity of any such merger,
consolidation, dissolution or liquidation;

(xi)      Permitted Acquisitions may be consummated in accordance with the
requirements of Section 6.05(xii);

(xii)     the Borrower and the Restricted Subsidiaries may liquidate or
otherwise dispose of cash and Cash Equivalents in the ordinary course of
business; 

(xiii)    sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances or
Residential Mortgage Loans pursuant to the terms of Permitted Funding
Indebtedness or Non-Recourse Indebtedness shall be permitted;

(xiv)    to the extent that any MSR Lender which is a Government Sponsored
Entity exercises its MSR Call Option, the Borrower or the applicable Restricted
Subsidiary may sell the MSR subject to such MSR Call Option;

(xv)     sales, contributions, assignments or other transfers (in one or more
transactions) for Fair Market Value of Servicing Advances, Residential Mortgage
Loans or MSRs or any parts thereof (a) in the ordinary course of business or (b)
in connection with the transfer or termination of the related MSRs shall be
permitted;

(xvi)    sales, contributions, assignments or other transfers in the ordinary
course of business and for Fair Market Value of Servicing Advances, Residential
Mortgage Loans or MSRs to Securitization Entities and Warehouse Facility Trusts
in connection with Securitizations or Warehouse Facilities shall be permitted;

(xvii)    dispositions of Investments or other assets and dispositions or
compromises of loans or receivables, in each case, in connection with the
workout, compromise, settlement or collection thereof or exercise of remedies
with respect thereto, in the ordinary course of business or in bankruptcy,
foreclosure or similar proceedings, including foreclosure, repossession and
disposition of REO Assets and other collateral for loans serviced and/or
originated by the Borrower or any of its Restricted Subsidiaries shall be
permitted;

(xviii)   the modification of any loans owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business shall be permitted;





82

--------------------------------------------------------------------------------

 

 

(xix)      sales, contributions, assignments or other transfers of
Securitization Assets in the ordinary course of business and for Fair Market
Value by the Borrower or any Restricted Subsidiary in connection with the
origination, acquisition, securitization and/or sale of loans that are
purchased, insured, guaranteed, or securitized shall be permitted;

(xx)       sales, contributions, assignments or other transfers in the ordinary
course of business of MSRs in connection with MSR Facilities and Warehouse
Facilities and of REO Assets shall be permitted;

(xxi)      sales, contributions, assignments or other transfers of any assets or
rights required or advisable as a result of statutory or regulatory changes as
determined in good faith by the senior management of the Borrower shall be
permitted;

(xxii)     transactions pursuant to repurchase agreements entered into in the
ordinary course of business shall be permitted;

(xxiii)     any Co-Investment Transaction shall be permitted;

(xxiv)     the abandonment or other disposition of Intellectual Property, which
in the reasonable judgment of the Borrower, is no longer economically
practicable to maintain or useful in the conduct of business of the Borrower and
its Restricted Subsidiaries shall be permitted;

(xxv)      dispositions of assets subject to a casualty or event of loss covered
by insurance following the receipt of insurance proceeds with respect to such
casualty or event of loss shall be permitted;

(xxvi)     sales or other transfers of a minority interest in any Investment
otherwise permitted under Section 6.05 shall be permitted; provided that (x) the
majority interests in such Investment shall also be concurrently sold or
transferred on the same terms and the holder or holders of such majority
interests shall have required such sale or disposition of such minority interest
pursuant to the exercise of any applicable drag-along rights and (y) immediately
after giving effect to such sales or transfers, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants;

(xxvii)     the contribution of assets to any joint venture in exchange for
Equity Interests in such joint venture shall be permitted; provided that (v)
after giving effect to such contribution, the Total Asset Coverage Ratio shall
not be less than 2.50:1.00 and the RC Asset Coverage Ratio shall not be less
than 1.00:1.00, in each case, calculated on a Pro Forma Basis, (w) no Event of
Default shall have occurred and be continuing at the time of the consummation of
such transaction or immediately after giving effect thereto, (x) such
transaction is on an arm’s length basis, (y) the Borrower or such Restricted
Subsidiary, as applicable, receives fair value for the assets so contributed and
(z) such contributions shall constitute, on the date of such contribution, an
Investment by the Borrower or such Restricted Subsidiary, as applicable, in an
amount equal to the fair market value of the assets so contributed; and





83

--------------------------------------------------------------------------------

 

 

(xxviii)    sales, contributions, assignments or other transfers of Equity
Interests of an Unrestricted Subsidiary shall be permitted.

To the extent the Required Lenders waive the provisions of this Section 6.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.02 (other than to a Credit Party), such Collateral
shall be sold free and clear of the Liens created by the Security Documents and,
in the case of the sale of all of the Equity Interests of a Subsidiary Guarantor
permitted by this Section 6.02 (other than to a Credit Party), such Subsidiary
Guarantor shall be released from the Guaranty, and the Administrative Agent and
the Collateral Agent shall be authorized without any further action on behalf of
any Lender or other Secured Creditor to take any actions deemed appropriate in
order to effect the foregoing release.

Section 6.03.  Dividends.  The Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, authorize,
declare or pay any Dividends with respect to the Borrower or any Restricted
Subsidiary, except that:

(i)        any Restricted Subsidiary may pay Dividends to the Borrower or to any
Wholly-Owned Domestic Restricted Subsidiary and any Subsidiary of the Borrower
that is not a Credit Party may pay Dividends to the Borrower or to any
Wholly-Owned Restricted Subsidiary;

(ii)       any Non-Wholly-Owned Subsidiary may pay Dividends to its
shareholders, members or partners generally so long as the Borrower or a
Restricted Subsidiary which owns the Equity Interests in the Restricted
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon its relative holding of the Equity Interests in the
Restricted Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests of such
Restricted Subsidiary);

(iii)      so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase, retire or otherwise acquire or retire
for value common Equity Interests (or options, warrants or other rights to
acquire common Equity Interests) of the Borrower (or make payments to Holdings
or any Person of which the Borrower constitutes a Subsidiary to permit
distributions to repurchase common Equity Interests (or options, warrants or
other rights to acquire common Equity Interests thereof) of any such Person)
from any future, current or former officer, director, manager or employee (or
any spouses, successors, executors, administrators, heirs or legatees of any of
the foregoing) of the Borrower, any of its Subsidiaries, Holdings or any Person
of which the Borrower constitutes a Subsidiary of the Borrower, in an aggregate
amount for all such payments, together with all payments made pursuant to
Section 6.04(xxii), not to exceed $10,000,000 plus the proceeds of “key-man”
life insurance policies that are used to make such redemptions or repurchases;

(iv)      the Borrower or any of its Restricted Subsidiaries may pay Dividends
on its Qualified Equity Interests solely through the issuance of additional
shares of Qualified Equity Interests of the Borrower or such Restricted
Subsidiary (but not in cash), provided 





84

--------------------------------------------------------------------------------

 

 

that in lieu of issuing additional shares of Qualified Equity Interests as
Dividends, the Borrower or such Restricted Subsidiary may increase the
liquidation preference of the shares of Qualified Equity Interests in respect of
which such Dividends have accrued;

(v)       the Borrower may pay cash Dividends so long as (A) the aggregate
amount of Dividends paid pursuant to this clause (v), plus the aggregate amount
of payments made pursuant to clause (x) of Section 6.15, does not exceed
$25,000,000, (B) no Default or Event of Default then exists or would result
therefrom, (C) after giving effect to the payment of such Dividend, the Total
Asset Coverage Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage
Ratio shall not be less than 1.00:1.00, in each case, calculated on a Pro Forma
Basis, and (D) prior to the payment of such Dividend, the Borrower shall have
delivered to the Administrative Agent a certificate of an Authorized Officer of
the Borrower certifying compliance with the preceding sub-clauses (A), (B) and
(C) and containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (C);

(vi)      Borrower may pay Permitted Tax Distributions;

(vii)     the Borrower may pay Dividends or consummate any irrevocable
redemption within 60 days after the date of declaration of such Dividend or
notice of such redemption if the Dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice
hereunder;

(viii)    the Borrower may pay Dividends, either (i) through the application of
net cash proceeds of a substantially concurrent sale for cash (other than to a
Subsidiary of the Borrower) of shares of Qualified Equity Interests of the
Borrower or (ii) through the application of a substantially concurrent cash
capital contribution (other than by a Subsidiary of the Borrower)  received by
the Borrower from its equityholders in respect of Qualified Equity Interests;
provided that (x) no Event of Default then exists or would result therefrom or
(y) the aggregate amount of Dividends paid pursuant to this clause (viii) shall
not exceed $1,000,000;

(ix)      the Borrower may pay Dividends on its Qualified Equity Interests by
exchanging such Qualified Equity Interests for shares of Qualified Equity
Interests of Holdings (but not, for the avoidance of doubt, in cash) in
accordance with the exchange ratio for Class A units set forth in the PNMAC
Limited Liability Company Agreement;

(x)       the Borrower may (A) repurchase Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants and
(B) repurchase Equity Interests or options to purchase Equity Interests in
connection with the exercise of stock options to the extent necessary to pay
applicable withholding taxes; and

(xi)      the Borrower may declare and pay Dividends to, or make loans to,
Holdings or any Person of which the Borrower constitutes a Subsidiary to pay,
without duplication as to amounts of:





85

--------------------------------------------------------------------------------

 

 

(A)        franchise taxes and other similar fees, taxes and expenses required
to maintain the existence of the Borrower, Holdings and any Person of which the
Borrower constitutes a Subsidiary;

(B)        customary salary, bonus and other benefits payable to officers and
employees of Holdings or any Person of which the Borrower constitutes a
Subsidiary to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries; and

(C)        general corporate overhead expenses and other expenses incidental to
being a public company (including, without limitation, audit, listing and legal
expense) of Holdings or any Person of which the Person constitutes a Subsidiary
to the extent such expenses are attributable to the ownership or operation of
the Person and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends paid and loans made pursuant to
this clause (xi) shall not exceed $250,000.

Section 6.04.  Indebtedness.  The Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, contract,
create, incur, assume or suffer to exist any Indebtedness, except:

(i)        Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)       Indebtedness outstanding on the Closing Date and listed on Schedule
6.04(ii) (as reduced by any permanent repayments of principal thereof) and, in
each case, any subsequent extension, renewal or refinancing thereof, provided
that the aggregate principal amount of the Indebtedness to be extended, renewed
or refinanced does not increase from that amount outstanding (or, in the case of
a revolving line of credit or a line of credit with unutilized amounts
thereunder, the amount committed or otherwise available on the Closing Date (as
reduced by any permanent commitment reductions thereunder)) at the time of any
such extension, renewal or refinancing, and neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness, if subordinated to the Obligations, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;

(iii)      Indebtedness of the Borrower and the Restricted Subsidiaries under
Interest Rate Protection Agreements or Other Hedging Agreements, so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative purposes
(as determined in good faith by the board of directors of the Borrower or senior
management of the Borrower or such Restricted Subsidiary);





86

--------------------------------------------------------------------------------

 

 

(iv)      Indebtedness of the Borrower and the Restricted Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness secured by
Liens of the type described in Section 6.01(vii), and, in each case, any
subsequent extension, renewal or refinancing thereof, provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding, provided that in no
event shall (x) the sum of the aggregate principal amount of all Capitalized
Lease Obligations and purchase money Indebtedness permitted by this clause (iv)
exceed the greater of (1) $35,000,000 and (2) 4% of Consolidated Tangible Net
Worth at any time outstanding and (y) the amount of Indebtedness secured by such
Liens exceed the purchase price of the assets acquired with the proceeds of such
Indebtedness;

(v)       Indebtedness constituting Intercompany Loans to the extent permitted
by Section 6.05(viii);

(vi)      Indebtedness consisting of guaranties or other Contingent Obligations
(x) by the Borrower and the Wholly-Owned Restricted Subsidiaries that are
Subsidiary Guarantors of each other’s Indebtedness and other obligations
permitted under this Agreement (other than guaranties of Non-Recourse
Indebtedness), (y) by Wholly-Owned Restricted Subsidiaries that are not Credit
Parties of each other’s Indebtedness or other contractual obligations permitted
under this Agreement (in each case other than guaranties of Non-Recourse
Indebtedness or Securitization Indebtedness) and (z) of Indebtedness and other
obligations (including any Permitted Funding Indebtedness) so long as such
guaranty or other Contingent Obligation is otherwise permitted as an Investment
under Section 6.05 (other than Section 6.05(xi));

(vii)     Indebtedness of a Restricted Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (w) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (x) such Indebtedness is not
guaranteed in any respect by the Borrower or any Restricted Subsidiary (other
than any acquired Person that becomes a Restricted Subsidiary), (y) after the
acquisition or assumption of such Indebtedness, the Borrower shall be in
compliance with the Financial Covenants on a Pro Forma Basis and (z) the
aggregate principal amount of all Indebtedness permitted by this clause (vii)
(other than Permitted Funding Indebtedness) shall not exceed, at any one time
outstanding, the greater of (A) $100,000,000 and (B) 10% of Consolidated
Tangible Net Worth (determined on a Pro Forma Basis in accordance with the
definition of “Pro Forma Basis” contained herein) as at such time;

(viii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within three Business Days of its incurrence;





87

--------------------------------------------------------------------------------

 

 

(ix)      Indebtedness of the Borrower and the Restricted Subsidiaries with
respect to performance bonds, surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in an Event of Default;

(x)       Indebtedness of the Borrower or any Restricted Subsidiary consisting
of the financing of insurance premiums in the ordinary course of business;

(xi)      Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, adjustment of purchase
price, earnouts or similar obligations, in each case, incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition; provided that such Indebtedness is not
reflected on the balance sheet of the Borrower or any Restricted Subsidiary
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (xi));

(xii)     Permitted Funding Indebtedness;

(xiii)    Non-Recourse Indebtedness;

(xiv)    any Indebtedness of the Borrower or any Restricted Subsidiary which may
be deemed to exist pursuant to any deferred purchase price, installment payment
or similar arrangement in connection with the purchase of MSR, Servicing
Advances, REO Assets, servicing rights, residential or commercial mortgage loans
or Securitization Assets, provided (x) such Indebtedness is on terms consistent
with standards acceptable to the industry and (y) after giving effect to the
incurrence of such Indebtedness, the Corporate Indebtedness to EBITDA Ratio
shall not exceed 2.50:1.00, calculated on a Pro Forma Basis;

(xv)     Permitted Securitization Indebtedness and Indebtedness under Credit
Enhancement Agreements, in each case incurred in the ordinary course of
business;

(xvi)    so long as no Event of Default then exists or would result therefrom,
additional unsecured Indebtedness incurred by the Borrower and the other Credit
Parties (but no other Person) in an aggregate principal amount not to exceed
$500,000,000 at any one time outstanding; provided that such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, or any mandatory prepayment,
repurchase, redemption or sinking fund obligations (other than customary offers
to purchase upon a change of control, asset sale or casualty or condemnation
event and customary acceleration rights upon an event of default) prior to, the
Maturity Date; provided, further, that the Net Cash Proceeds of any such
Indebtedness shall be applied toward mandatory prepayments of Loans and
reductions in Commitments as set forth in Section 2.13(b);





88

--------------------------------------------------------------------------------

 

 

(xvii)     Indebtedness arising out of or to fund purchases in the ordinary
course of business of all remaining outstanding asset-backed securities of any
Securitization Entity for the purpose of relieving the Borrower or any
Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;

(xviii)    performance guarantees and other similar guarantees provided in the
ordinary course of business by the Borrower or a Restricted Subsidiary to
Agencies or other owners (or representatives thereof) of assets serviced by the
Borrower or a Restricted Subsidiary;

(xix)      Indebtedness of the Borrower or any Restricted Subsidiary represented
by letters of credit for the account of the Borrower or such Restricted
Subsidiary, as the case may be, in order to provide security for workers’
compensation claims, payment obligations in connection with self-insurance or
similar requirements in the ordinary course of business;

(xx)       to the extent otherwise constituting Indebtedness, obligations
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition in the ordinary course of business of loans and other
mortgage-related receivables purchased or originated by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;

(xxi)      so long as no Event of Default then exists or would result therefrom,
additional unsecured Indebtedness incurred by the Borrower and the other Credit
Parties (but no other Person) solely in order to fund a Permitted Acquisition;
provided that after the incurrence of such Indebtedness, the Borrower shall be
in compliance with the Financial Covenants on a Pro Forma Basis; provided,
further, that such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, or any
mandatory prepayment, repurchase, redemption or sinking fund obligations (other
than customary offers to purchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights upon an event
of default) prior to, the Maturity Date; and

(xxii)     Indebtedness incurred and exchanged for Equity Interests in lieu of
the payment of Dividends permitted to be made under Section 6.03(iii).

For the avoidance of doubt, notwithstanding anything to the contrary contained
herein, neither the Borrower nor any Restricted Subsidiary shall at any time,
directly or indirectly, incur, assume or suffer to exist any Residual
Indebtedness or enter into any Residual Funding Facility.

Section 6.05.  Advances, Investments and Loans.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, make or permit to exist any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase, hold or
acquire any Equity Interest, bonds, notes, debentures, evidence of indebtedness
or other securities of, or acquire any assets constituting all or substantially
all of the assets of or assets constituting all or substantially all of the
assets of a





89

--------------------------------------------------------------------------------

 

 

business, division or product line of, or make or permit to exist any investment
or any other interest in, any Person (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted: 

(i)        the Borrower and the Restricted Subsidiaries may acquire and hold
accounts or notes receivables owing to any of them, if created or acquired in
the ordinary course of business;

(ii)       the Borrower and the Restricted Subsidiaries may acquire and hold
cash and Cash Equivalents;

(iii)      Investments in Persons that are not Credit Parties (other than
Unrestricted Subsidiaries) in an aggregate amount not to exceed the Non-Credit
Party Investment Amount available at such time;

(iv)      the Borrower and the Restricted Subsidiaries may acquire and own REO
Assets and other Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations of, and other disputes with,
customers and suppliers arising in the ordinary course of business or as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

(v)       the Borrower and the Restricted Subsidiaries may make loans and
advances to their officers and employees in the ordinary course of business
(including for travel, entertainment and relocation expenses) in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

(vi)      the Borrower and the Restricted Subsidiaries may acquire and hold
obligations of their officers and employees in connection with such officers’
and employees’ acquisition of shares of Qualified Equity Interests of the
Borrower (so long as no cash is actually advanced by the Borrower or any
Restricted Subsidiary in connection with the acquisition of such obligations);

(vii)     the Borrower and the Restricted Subsidiaries may enter into Interest
Rate Protection Agreements and Other Hedging Agreements to the extent permitted
by Section 6.04(iii);

(viii)    (A) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances between or among one another and (B) any Restricted
Subsidiary which is not a Credit Party may make intercompany loans and advances
to the Borrower or a Wholly-Owned Restricted Subsidiary (such intercompany loans
and advances referred to in preceding clauses (A) and (B), collectively, the
“Intercompany Loans”), provided that (x) each Intercompany Loan made by any
Restricted Subsidiary that is not a Credit Party to a Credit Party shall be
subject to the subordination provisions contained in the Intercompany
Subordination Agreement and (y) any Intercompany Loans made to any Subsidiary
Guarantor or any Wholly-Owned Restricted Subsidiary pursuant to this





90

--------------------------------------------------------------------------------

 

 

clause ‎(viii) shall cease to be permitted by this clause ‎(viii) if such
Subsidiary Guarantor or Wholly-Owned Restricted Subsidiary, as the case may be,
ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Restricted Subsidiary or a Wholly-Owned Restricted Subsidiary, as the case may
be;

(ix)      (A) the Borrower and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Restricted Subsidiary, (B) any Restricted Subsidiary which is
not a Credit Party may make capital contributions to, or acquire Equity
Interests of, any other Wholly-Owned Restricted Subsidiary, and may capitalize
or forgive any Indebtedness owed to it by a Wholly-Owned Restricted Subsidiary
and (C) the Borrower and any Restricted Subsidiary may make Investments in any
Subsidiary that is not a Credit Party; provided that the aggregate amount of
Investments made (or deemed pursuant to Section 6.02(iv) to have been made) at
any time after the Closing Date pursuant to the preceding subclause (C) shall
not exceed the Non-Credit Party Investment Amount at such time;

(x)       the Borrower and the Restricted Subsidiaries may own the Equity
Interests of their respective Subsidiaries created or acquired in accordance
with the terms of this Agreement (so long as all amounts invested in such
Subsidiaries were invested prior to the Closing Date or are otherwise
independently justified under another provision of this Section 6.05);

(xi)      Contingent Obligations permitted by Section 6.04, to the extent
constituting Investments;

(xii)     the Borrower or any Restricted Subsidiary may acquire all or
substantially all the assets of a Person or line of business or business unit of
such Person, or not less than the majority of the Equity Interests of a Person
(referred to herein as the “Acquired Entity”; and any acquisition of an Acquired
Entity meeting all the criteria of this Section 6.05(xii) being referred to
herein as a “Permitted Acquisition”)); provided that (A) no Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed acquisition or immediately after giving effect thereto, (B) 
immediately after giving effect to such acquisition, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Covenants, (C) immediately
after giving effect to such acquisition (other than with respect to an
acquisition of MSRs), the Consolidated Tangible Net Worth (determined on a Pro
Forma Basis in accordance with the definition of “Pro Forma Basis” contained
herein) as at such time shall not have increased by more than 25% as a result of
such acquisition, (D) in the case of any acquisition with respect to which the
aggregate consideration (including any Indebtedness that is assumed by the
Borrower or any Restricted Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) to be incurred is expected to be $25,000,000 or more, the Borrower
shall have delivered to the Administrative Agent a certificate executed by an
Authorized Officer, certifying to the best of such officer’s knowledge,
compliance with the preceding clauses (A), (B) and (B)(C) inclusive, and
containing the calculations (in reasonable detail) required to establish
compliance with preceding clauses (B) and (C), (E) the Acquired Entity shall be





91

--------------------------------------------------------------------------------

 

 

in a business permitted by Section 6.13 and (F) the Borrower will cause each
Restricted Subsidiary (except any Excluded Subsidiary) which is formed to
effect, or is acquired pursuant to, such acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Section 6.14; provided further that the aggregate amount of such consideration
paid or provided by or on behalf of any Credit Party (including any Indebtedness
incurred or assumed by any such Person to finance any portion of such
consideration) at any time after the Closing Date in reliance on this Section
6.05(xii) attributable to acquisitions of Persons that do not become Credit
Parties or of assets by Subsidiaries that are not or do not become Credit
Parties (including as a result of a merger or consolidation) shall not exceed an
amount in the aggregate equal to the Non-Credit Party Investment Amount at such
time (as determined immediately before making such acquisition);

(xiii)     the Borrower and the Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 6.02(iv);

(xiv)     the Borrower and the Restricted Subsidiaries may in the ordinary
course of business make advances in the form of a prepayment of expenses to
vendors, suppliers and trade creditors, so long as such expenses were incurred
in the ordinary course of business of the Borrower or such Restricted
Subsidiary;

(xv)      Investments by the Borrower or any Restricted Subsidiary in
Securitization Entities, Warehouse Facility Trusts, MSR Facility Trusts,
Investments in mortgage-related securities or charge-off receivables, in each
case in the ordinary course of business;

(xvi)     Investments arising out of purchases of all remaining outstanding
asset-backed securities of any Securitization Entity and/or Securitization
Assets of any Securitization Entity for the purpose of relieving the Borrower or
a Restricted Subsidiary of the administrative expense of servicing such
Securitization Entity;

(xvii)    Investment in MSRs;

(xviii)   Investments in Residual Interests in connection with any
Securitization, Warehouse Facility or MSR Facility;

(xix)     Investments in and making or origination of Servicing Advances,
residential or commercial mortgage loans and Securitization Assets (whether or
not made in conjunction with the acquisition of MSRs);

(xx)      the contribution, assignment or other transfer of Equity Interests of
an Unrestricted Subsidiary;

(xxi)     in addition to Investments permitted by other clauses of this Section
6.05, the Borrower and the Restricted Subsidiaries may make additional loans,
advances and other Investments to or in a Person (other than a Non-Recourse
Entity) in an aggregate





92

--------------------------------------------------------------------------------

 

 

amount for all loans, advances and other Investments made pursuant to this
clause (xxi) not to exceed, at any time, the greater of (x) $50,000,000 and (y)
5% of Consolidated Tangible Net Worth as at such time;

(xxii)     Investments by the Borrower or any Restricted Subsidiary in the form
of loans extended to non-Affiliate borrowers in connection with any loan
origination business of the Borrower or such Restricted Subsidiary in the
ordinary course of business;

(xxiii)    purchases of mortgage backed securities or similar debt instruments
in the ordinary course of business;

(xxiv)    Investments by the Borrower or any Restricted Subsidiary existing on
the Closing Date or made pursuant to binding commitments in effect on the
Closing Date and, in each case, set forth on Schedule 6.05, and Investments
consisting of any extension, modification or renewal of any such Investment;
provided that the amount of any such Investment may only be increased pursuant
to this clause (xxiv) to the extent required by the terms of such Investment as
in existence on the Closing Date;

(xxv)     endorsements for collection or deposit in the ordinary course of
business;

(xxvi)    to the extent constituting Investments, Dividends permitted pursuant
to Section 6.03.

The amount, as of any date of determination, of (i) any Investment in the form
of a loan, advance or extension of credit shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
applicable investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for write-downs or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan, advance or extension after the date of such loan, advance
or extension, (ii) any Investment in the form of a guarantee shall be equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer or capital contribution, minus any payments actually
received by such investor representing a return of capital of such Investment,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition of any Equity Interests, bonds, notes,
debentures, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or





93

--------------------------------------------------------------------------------

 

 

decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Dividend not
otherwise permitted under the terms of Section 6.03.

Section 6.06.  Transactions with Affiliates.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including the purchase, sale, lease or exchange of any property,
the rendering of any service or the payment of any management, advisory or
similar fees) with any Affiliate (each, an “Affiliate Transaction”), other than
on terms that taken as a whole are no less favorable to the Borrower or such
Restricted Subsidiary as would reasonably be obtained by the Borrower or such
Restricted Subsidiary at that time in a comparable arm’s-length transaction with
a Person other than an Affiliate.

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a Fair Market Value in excess of $10,000,000 shall be
approved by the board of directors of the Borrower.

The restrictions set forth in the first and second paragraphs of this Section
6.06 shall not apply to:

(i)        any employment or consulting agreement, employee benefit plan,
officer or director indemnification agreement or any similar arrangement entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business or approved in good faith by the board of directors of the Borrower and
payments pursuant thereto and the issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower to directors and employees
pursuant to stock option, equity incentive or stock ownership plans;

(ii)       transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries, in each case to
the extent not prohibited under this Agreement;

(iii)      any agreement or arrangement as in effect as of the Closing Date and
set forth on Schedule 6.06 or any transactions or payments contemplated thereby
(including pursuant to any amendment thereto) in any replacement agreement
thereto so long as any such amendment or replacement agreement is not more
disadvantageous to the Administrative Agent or the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(iv)      Dividends permitted pursuant to Section 6.03;

(v)       sales of Qualified Equity Interests and capital contributions to the
Borrower from one or more holders of its Equity Interests;





94

--------------------------------------------------------------------------------

 

 

(vi)      the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and set forth on
Schedule 6.06 and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by the Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall be permitted by this clause (vi) only to the extent that
the terms of any such amendment or new agreement, taken as a whole, are not
disadvantageous to the Administrative Agent or the Lenders in any material
respect;

(vii)     transactions in which the Borrower or any Restricted Subsidiary, as
the case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary;

(viii)    in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement and on terms that, in the reasonable
determination of the board of directors of the Borrower or the senior management
of the Borrower, are fair to the Borrower and its Restricted Subsidiaries and
consistent with prevailing market transactions, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (A) the provision of investment management, mortgage
servicing, and mortgage banking services, including but not limited to mortgage
loan fulfillment, mortgage loan warehouse services, mortgage loan origination,
mortgage loan acquisition and similar services to Affiliates, (B) the purchase,
sale or financing of assets between the Borrower and Affiliates, (C) sales of
accounts receivable, or participations therein, or Securitization Assets or
related assets in connection with any Permitted Securitization Indebtedness or
Permitted Funding Indebtedness and (D) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates;

(ix)      guarantees by a Sponsor, Holdings or any Person of which the Borrower
constitutes a Subsidiary for obligations of the Borrower and its Restricted
Subsidiaries, including the Guaranty provided by Holdings pursuant to Collateral
and Guaranty Agreement;

(x)       investments by a Sponsor in securities of the Borrower or any
Restricted Subsidiary so long as the investment is being offered generally to
other investors on the same or more favorable terms or the securities are
acquired in market transactions; and

(xi)      Co-Investment Transactions.

Section 6.07.  Asset Coverage Ratios.  The Borrower will not permit (a) the
Total Asset Coverage Ratio to be less than 2.50:1.00 as of the last day of any
month or (b) the RC Asset Coverage Ratio to be less than 1.00:1.00 at any time.
Any provision of this Agreement that





95

--------------------------------------------------------------------------------

 

 

requires the Borrower to be in compliance or compliance on a Pro Forma Basis
with the Total Asset Coverage Ratio prior to December 31, 2016 shall be deemed
to require that the Total Asset Coverage Ratio not be less than 2.50:1.00.

Section 6.08.  Corporate Indebtedness Ratios.  The Borrower will not permit (a)
the Interest Expense Coverage Ratio for the Test Period ending on December 31,
2016 or on the last day of any fiscal quarter of the Borrower thereafter to be
less than 3.00:1.00 or (b) the Corporate Indebtedness to EBITDA Ratio for the
Test Period ending on December 31, 2016 or on the last day of any fiscal quarter
of the Borrower thereafter to be greater than 3.00:1.00. Any provision of this
Agreement that requires the Borrower to be in compliance or compliance on a Pro
Forma Basis with the Interest Expense Coverage Ratio or the Corporate
Indebtedness to EBITDA Ratio, in either case,  prior to December 31, 2016 shall
be deemed to require that the Interest Expense Coverage Ratio or the Corporate
Indebtedness to EBITDA Ratio, as applicable, not be less than 3.00:1.00 or not
be greater than 3.00:1.00, respectively. 

Section 6.09.  Consolidated Indebtedness to Consolidated Tangible Net Worth. 
The Borrower will not permit, as of the last day of any fiscal quarter of the
Borrower, the ratio of (such ratio, the “Consolidated Indebtedness to
Consolidated Tangible Net Worth Ratio”) (x) Consolidated Indebtedness as of such
time (after giving effect to any Borrowing that occurs at or about such time) to
(y) Consolidated Tangible Net Worth as of such time to be greater than
5.00:1.00.  Any provision of this Agreement that requires the Borrower to be in
compliance or compliance on a Pro Forma Basis with the Consolidated Indebtedness
to Consolidated Tangible Net Worth Ratio prior to December 31, 2016 shall be
deemed to require that the Consolidated Indebtedness to Consolidated Tangible
Net Worth Ratio not be greater than 5.00:1.00.

Section 6.10.  Other Indebtedness and Agreements.  The Borrower will not, and
the Borrower will not permit any of its Restricted Subsidiaries to (and, in the
case of clause (ii), Holdings to), directly or indirectly, permit (i) any
waiver, supplement, modification, amendment, termination or release of any
indenture, instrument or agreement pursuant to which any Indebtedness of the
Borrower or any Restricted Subsidiary permitted under Section 6.04(xvi) or (xxi)
is outstanding if the effect of such waiver, supplement, modification,
amendment, termination or release would result in such Indebtedness not being
permitted to be incurred pursuant to Section 6.04(xvi) or (xxi), as
applicable,  or could reasonably be expected to materially increase the
obligations of the obligors thereunder or confer additional material rights on
the holders of such Indebtedness or any Permitted Refinancing thereof (in each
case, as determined by the Borrower in good faith) or (ii) any waiver,
supplement, modification or amendment of (A) (x) its certificate of
incorporation, by-laws, operating, management or partnership agreement or other
organizational documents, except as otherwise in accordance with the Security
Documents, or (y) the PNMAC Mortgage Opportunity Agreement, in each case to the
extent any such waiver, supplement, modification or amendment would be
materially adverse to the Lenders, or (B) any Specified Contract (other than the
PNMAC Mortgage Opportunity Agreement) to the extent any such waiver, supplement,
modification or amendment would, when combined with the terms and provisions in
the Specified Contracts (other than the PNMAC Mortgage Opportunity Agreement)
taken as a whole, be materially adverse to the Lenders. 





96

--------------------------------------------------------------------------------

 

 

Section 6.11.  Limitation on Certain Restrictions on Subsidiaries.  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any Restricted Subsidiary, or pay any Indebtedness owed to the Borrower or any
Restricted Subsidiary, (b) make loans or advances to the Borrower or any
Restricted Subsidiary or (c) transfer any of its properties or assets to the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) agreements which (x) exist on
the Closing Date and (to the extent not otherwise permitted by this Section
6.11) are listed on Schedule 6.11 and (y) to the extent agreements permitted by
preceding sub-clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of the restrictions described in clause
(a), (b) or (c) that are contained in such existing agreement, (iv) agreements
that are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary is acquired by the Borrower or any Restricted Subsidiary, so long as
such agreements were not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (v) customary non-assignment provisions of any contract
or any lease of any Restricted Subsidiary, (vi) customary provisions restricting
assignment of any licensing agreement (in which the Borrower or any Restricted
Subsidiary is the licensee) or other contract entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business, (vii) restrictions
on the transfer of any asset or any Equity Interest pending the close of the
sale of such asset or such Equity Interest permitted hereunder, (viii)
restrictions on the transfer of any asset subject to a Lien permitted by Section
6.01(iii), (vi), (vii), (xiv), (xv), (xvi), (xviii), (xix), (xx), (xxiii),
(xxiv), (xxvi) and (xxix);  provided that such restrictions are limited to the
applicable individual agreements and/or the property or assets subject to such
agreements, (ix) customary requirements of any Securitization, Warehouse
Facility or MSR Facility that are exclusively applicable to any Securitization
Entity, Warehouse Facility Trust, MSR Facility Trust or special purpose
Subsidiary of the Borrower formed in connection therewith, (x) provisions in
documentation with respect to the Indebtedness incurred pursuant to Section
6.04(xvi) or (xxi) so long as such provisions, taken as a whole, are no more
restrictive than the corresponding provisions hereof, (xi) encumbrances or
restrictions entered into, relating to, or in connection with, Permitted Funding
Indebtedness that are customary with respect to such facilities (under the
relevant circumstances) and will not materially adversely affect the Borrower’s
ability to timely make anticipated principal and interest payments on the
Obligations (as determined in good faith by the board of directors of the
Borrower or senior management of the Borrower), (xii) restrictions on the
transfer of assets (other than cash) held in a Restricted Subsidiary of the
Borrower imposed under any agreement governing Indebtedness permitted hereunder,
(xiii) customary provisions in joint venture and other similar agreements
relating solely to such joint venture to the extent such joint venture is
permitted hereunder, (xiv) restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (xv) other Indebtedness, Disqualified Equity Interests or Preferred
Equity of the Borrower permitted to be incurred or issued hereunder; provided
that the restrictions will not materially affect the ability of the Borrower to
timely pay the Obligations, as determined in good faith by the Borrower and
(xvi) any amendments, modifications,





97

--------------------------------------------------------------------------------

 

 

restatements, renewals, increases, supplements, refundings, replacements or
refinancings of any of the contracts, instruments or obligations referred to in
the foregoing clauses; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower not materially more
restrictive with respect to such dividend and other restrictions, taken as a
whole, than those contained in the dividend or other restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing. 

Section 6.12.  Limitation on Issuance of Equity Interests.  The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
directly or indirectly, issue (i) any Preferred Equity (other than (x) in the
case of the Borrower, Preferred Equity that constitutes Qualified Equity
Interests and (y) in the case of any such Restricted Subsidiary, Preferred
Equity issued to the Borrower or a Subsidiary Guarantor) or (ii) any redeemable
common stock or other redeemable common Equity Interests other than (x) in the
case of the Borrower, common Qualified Equity Interests and (y) in the case of
any such Restricted Subsidiary, common stock or other redeemable common Equity
Interests that is or are redeemable at the sole option of such Restricted
Subsidiary.

Section 6.13.  Business; Etc.  The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by the Borrower and the Restricted
Subsidiaries as of the Closing Date and reasonable extensions and developments
thereof and businesses reasonably similar, ancillary or complimentary thereto.

Section 6.14.  Limitation on Creation of Subsidiaries.  (a) The Borrower will
not, and the Borrower will not permit any of the Restricted Subsidiaries to,
establish, create or acquire after the Closing Date any Restricted Subsidiary,
provided that the Borrower and its Wholly-Owned Restricted Subsidiaries shall be
permitted to establish, create and, to the extent permitted by this Agreement,
acquire Wholly-Owned Restricted Subsidiaries (provided that Non-Recourse
Entities shall only be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Restricted Subsidiaries that
are Non-Recourse Entities), so long as, in each case, (i) each such new
Wholly-Owned Domestic Restricted Subsidiary (other than an Excluded Subsidiary)
promptly executes a counterpart of the Collateral and Guaranty Agreement, and
(ii) each such new Wholly-Owned Domestic Restricted Subsidiary (other than any
Non-Recourse Entity or Securitization Entities) promptly executes a counterpart
of the Intercompany Subordination Agreement to the extent then in effect.  In
addition, each new Wholly-Owned Restricted Subsidiary that is required to
execute any Credit Document shall promptly execute and deliver, or cause to be
promptly executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 4.02 as such new
Restricted Subsidiary would have had to deliver if such new Restricted
Subsidiary were a Credit Party on the Closing Date, in each case to the extent
reasonably requested by the Administrative Agent; provided further
that Non-Wholly Owned Subsidiaries may be established, created or acquired in
accordance with the requirements of Section 6.14(b).

(b)        In addition to Restricted Subsidiaries created pursuant to preceding
clause (a), the Borrower and the Restricted Subsidiaries may establish, acquire
or create, and make Investments





98

--------------------------------------------------------------------------------

 

 

in, Non-Wholly Owned Subsidiaries after the Closing Date as a result of
Permitted Acquisitions (subject to the limitations contained in the definitions
thereof) and Investments expressly permitted to be made pursuant to Section
6.05.

Section 6.15. Prepayments of Other Indebtedness.  The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, voluntarily or optionally prepay, repurchase, redeem or otherwise
optionally or voluntarily satisfy or defease, or make any payment in violation
of any subordination terms of, whether in cash, property, securities or a
combination thereof, or otherwise acquire for consideration (including as a
result of any asset sale, change of control or similar event), or set apart any
sum for the aforesaid purposes any Indebtedness incurred pursuant to Section
6.04(xvi) or (xxi), except (v) pursuant to a Permitted Refinancing thereof, (w)
the conversion or exchange of any such Indebtedness to or for Qualified Equity
Interests of Holdings or the Borrower, (x) additional payments so long as (A)
the aggregate amount of payments made pursuant to this clause (x), plus the
aggregate amount of Dividends paid pursuant to Section 6.03(v), does not exceed
$25,000,000, (B) no Default or Event of Default then exists or would result
therefrom, (C) after giving effect to such payment, the Total Asset Coverage
Ratio shall not be less than 3.00:1.00 and the RC Asset Coverage Ratio shall not
be less than 1.00:1.00, in each case, calculated on a Pro Forma Basis, and (D)
prior to the making of such payment, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with the preceding sub-clauses (A), (B) and (C) and
containing the calculations (in reasonable detail) required to establish
compliance with preceding sub-clause (C).

Section 6.16.  Use of Proceeds.  The Borrower will not directly or indirectly
use the proceeds of the Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would reasonably be
expected to result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as lender, underwriter, advisor,
investor, or otherwise).

No part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

Article 7

EVENTS OF DEFAULT

Section 7.01.  Events of Default.  Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

(a)        Payments.  (i) Default shall be made in the payment of any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise or (ii) default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an





99

--------------------------------------------------------------------------------

 

 

amount referred to in clause (i)) due under any Credit Document, when and as the
same shall become due and payable, and in the case of this clause (ii) such
default shall continue unremedied for a period of three Business Days; or

(b)        Representations, etc.  Any representation, warranty, certification or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any report, certificate, financial statement or other instrument
delivered to the Administrative Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made or delivered; or

(c)        Covenants.  The Borrower or any Restricted Subsidiary shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 5.01(d) (solely with respect to the delivery of
a compliance certificate after an Authorized Officer obtains knowledge of the
occurrence of an Asset Coverage Ratio Default in accordance with the second
sentence thereof), 5.01(e)(i), 5.04 (solely with respect to the existence of
Holdings or the Borrower), 5.11 or 5.13 or Article 6; provided that any Asset
Coverage Ratio Default is subject to cure pursuant to Section 7.02, (ii) default
in the due performance or observance by it of any term, covenant or agreement
contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d) (other than with
respect to the delivery of a compliance certificate after an Authorized Officer
obtains knowledge of the occurrence of an Asset Coverage Ratio Default in
accordance with the second sentence thereof) or 5.01(k) and, in the case of this
clause (ii), such default shall continue unremedied for a period not to exceed
the earlier of (A) 5 days or (B) the date on which the applicable financial
statement or officers certificate is delivered or required to be delivered to
any other lender or other financing provider of Borrower or any of its
Restricted Subsidiaries, or (iii) default in the due performance or observance
by it of any other term, covenant or agreement contained in this Agreement
(other than those set forth in Sections 7.01(a), 7.01(b), 7.01(c)(i) and
7.01(c)(ii)) and, in the case of this clause (iii), such default shall continue
unremedied for a period of 30 days after the earlier of (A) written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders and
(B) knowledge thereof by the Borrower or any Authorized Officer of the Borrower;
or

(d)        Default Under Other Agreements.  (i) The Borrower or any Restricted
Subsidiary (other than a Securitization Entity) shall (x) default in any payment
of any Indebtedness (other than the Obligations) in an aggregate principal
amount of at least $35,000,000 beyond the period of grace, if any, provided in
an instrument or agreement under which such Indebtedness was created or (y)
default in the observance or performance of any agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, any such Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its stated maturity, or (ii) any Indebtedness of the type and in the
amounts described in clause (i) above (x) shall be declared to be (or shall
become) due and payable, or required to be prepaid or (y) shall become subject
to a requirement to offer to prepay or repurchase such Indebtedness, in each
case, other than by a regularly scheduled required prepayment or a mandatory
prepayment not otherwise prohibited by the terms of this Agreement of less than
all of such Indebtedness,





100

--------------------------------------------------------------------------------

 

 

prior to the stated maturity thereof; provided, that, to the extent that any
such event or acceleration giving rise to the Event of Default under this
Section 7.01(d) is cured, expressly waived, or, in the case of an acceleration
of such Indebtedness, such acceleration is rescinded (other than, in any case,
by making the required payment, prepayment or offer to prepay or repurchase such
Indebtedness), then, to the extent that (A) no other Event of Default shall then
exist hereunder, (B) the Obligations hereunder have not been accelerated and (C)
no remedies have been exercised in accordance with the Credit Documents as a
result of an Event of Default arising solely under this Section 7.01(d), such
Event of Default under this Section 7.01(d) shall be considered waived
hereunder; or

(e)        Bankruptcy, etc.  (i) An involuntary proceeding shall be commenced or
an involuntary petition shall be filed in a court of competent jurisdiction
seeking (x) relief in respect of Holdings, the Borrower or any Restricted
Subsidiary (other than a Securitization Entity or an Immaterial Subsidiary), or
of a substantial part of the property or assets of Holdings, the Borrower or a
Restricted Subsidiary (other than a Securitization Entity or an Immaterial
Subsidiary), under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (y) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
the Borrower or any Restricted Subsidiary (other than a Securitization Entity or
an Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, the Borrower or a Restricted Subsidiary (other than a Securitization
Entity or an Immaterial Subsidiary) or (z) the winding-up or liquidation of
Holdings, the Borrower or any Restricted Subsidiary (other than a Securitization
Entity or an Immaterial Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered; or (ii) Holdings, the Borrower or any
Restricted Subsidiary (other than a Securitization Entity or an Immaterial
Subsidiary) shall (t) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (u) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (i) above, (v) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings,  the Borrower or any such Restricted Subsidiary
or for a substantial part of the property or assets of Holdings, the Borrower or
any such Restricted Subsidiary, (w) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (x) make a
general assignment for the benefit of creditors, (y) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(z) shall adopt any resolution or otherwise authorize any action to approve any
of the actions referred to herein; or 

(f)        ERISA.  An ERISA Event shall have occurred that, in the reasonable
opinion of the Required Lenders, when taken together with all other such ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect; or

(g)        Security Documents.  Any of the Security Documents shall cease to be
in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without





101

--------------------------------------------------------------------------------

 

 

limitation, a perfected security interest in, and Lien on, all of the Collateral
(other than, in the aggregate, immaterial portions of the Collateral) in favor
of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 6.01), and subject to no other Liens
(except as permitted by Section 6.01), or any Credit Party shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document or the Borrower or any
other Credit Party shall assert that any security interest purported to be
created by any Security Document is not a valid, perfected first-priority
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in the securities, assets or properties covered
thereby; or

(h)        Guaranty.  Any Guaranty or any provision of any Guaranty shall cease
to be in full force or effect as to any Guarantor (except as a result of a
release of any Subsidiary Guarantor in accordance with the terms thereof), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under the Collateral and Guaranty
Agreement; or

(i)        Judgments.  One or more judgments or decrees shall be entered against
the Borrower or any Restricted Subsidiary (other than any Securitization Entity)
involving in the aggregate for the Borrower and the Restricted Subsidiaries a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company that has not denied coverage) and such judgments and decrees
either shall be final and non-appealable or shall not be vacated, discharged or
stayed or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments equals or exceeds $35,000,000; or

(j)        [Reserved]; or

(k)        Change of Control.  A Change of Control shall occur; or

(l)        Holdings shall engage in any business activities or have any assets
or liabilities other than its ownership of the Equity Interests of the Borrower
and assets and liabilities incidental thereto, including its liabilities
pursuant to the Collateral and Guaranty Agreement or any unsecured guaranty in
respect of Indebtedness incurred pursuant to Section 6.04(xvi) or (xxi);

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions (provided that, if an Event of Default
specified in Section 7.01(e) shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (1) and (2) below shall occur automatically
without the giving of any such notice):  (1) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(2) declare the principal of and any accrued interest and Fees in respect of all
Loans and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand,





102

--------------------------------------------------------------------------------

 

 

protest or other notice of any kind, all of which are hereby waived by each
Credit Party, anything contained herein or in any other Credit Document to the
contrary notwithstanding; (3) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; and (4) enforce
any Guaranty.

Section 7.02. Right to Cure.  Notwithstanding anything to the contrary contained
in Section 7.01, if the Borrower defaults in the due performance or observance
by it of any covenant in  Section 6.07 (any such default, an “Asset Coverage
Ratio Default”), such default shall be deemed to have been cured if, and only
if, the Borrower shall have, within two Business Days following the applicable
Compliance Certificate Date, fully complied with its obligations to prepay the
Loans and permanently reduce the Commitment to the extent and in the manner
required pursuant to Section 2.13(c) or Section 2.13(d), as applicable. For the
avoidance of doubt, no Lender shall be required to make any Loan to the Borrower
until such time as the Borrower shall have fully complied with such obligations.

Article 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms of the Credit Documents,
together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases, intercreditor agreements and subordination agreements) with respect to
the Collateral and the rights of the Secured Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the direction of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender.  Each of the Lenders acknowledges and agrees that an
Agent may also act as the collateral agent or as collateral trustee for the
lenders under certain other Indebtedness permitted hereunder and each Lender
hereby waives any conflict of interest, now contemplated or arising hereafter,
in connection therewith and agrees not to assert against Credit Suisse AG or any
of its Related Parties any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto. The Administrative Agent may perform
any of its respective duties hereunder by or through its officers, directors,
agents, employees or affiliates.

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Credit Documents.  Without limiting the generality of the
foregoing, (a) neither Agent shall be





103

--------------------------------------------------------------------------------

 

 

subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (b) neither Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08); provided that no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law, and (c) except as
expressly set forth in the Credit Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08) or in the absence
of its own gross negligence or willful misconduct.  Neither Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to such Agent by the Borrower or a Lender, and
neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Credit Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Credit Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Credit Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Credit Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.





104

--------------------------------------------------------------------------------

 

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank.  If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other





105

--------------------------------------------------------------------------------

 

 

than inchoate indemnification obligations) at any time arising under or in
respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than a Credit Party) upon the sale or
other disposition thereof in compliance with Section 6.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 9.08) or (iv) as otherwise may be
expressly provided in the relevant Security Documents.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Article 8.

Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, the Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Credit Document and is
entitled to the benefit of the Lender acknowledgment made in paragraph seven of
this Article 8; it being understood and agreed that the Arranger and each of its
Related Parties shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Credit
Documents.  Without limitation of the foregoing, the Arranger in its capacity as
such shall not, by reason of this Agreement or any other Credit Document, have
any fiduciary relationship in respect of any Lender, Credit Party or any other
Person.

Article 9

MISCELLANEOUS

Section 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:

(a)        if to the Borrower, to Private National Mortgage Acceptance Company,
LLC, Attention of: Pamela Marsh / Kevin Chamberlain, at 3043 Townsgate Rd.,
Westlake Village, CA 91361, in each case at Phone: (805) 330-6059 / (818)
746-2877, Email: :  pamela.marsh@pnmac.com / kevin.chamberlain@pnmac.com;

(b)        if to the Administrative Agent, to Credit Suisse AG, Attention of:
Loan Operations – Agency Manager, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-322-2291, Phone: 919-994-6369, Email: 
agency.loanops@credit-suisse.com;  

(c)        if to the Collateral Agent, to Credit Suisse AG, Attention of: Loan
Operations – Boutique Management, Eleven Madison Avenue, 6th Floor, New York, NY
10010, Fax: 212-325-8315, Phone: 212-538-3525, Email:
list.ops-collateral@credit-suisse.com; and

(d)        if to a Lender, to it at its address (including email address or
facsimile number) set forth on Schedule 1.01(b) or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.





106

--------------------------------------------------------------------------------

 

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile transmission (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.

The Borrower hereby agrees, subject to the last paragraph of Section 5.01 or
unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, that it will, or will cause the Restricted Subsidiaries to,
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents or to the Lenders under Article 5, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request or  a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Restricted Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be, in the manner specified
in the Credit Documents but only to the extent requested by the Administrative
Agent.

The Borrower hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”).

Each Lender agrees to cause at least one individual at or on behalf of such
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Lender or its delegate, in accordance with such Lender’s compliance
procedures and applicable law, including United States federal and state
securities laws, to make reference to Communications that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to Holdings, the Borrower
or their respective securities for purposes of United States federal or state
securities laws.





107

--------------------------------------------------------------------------------

 

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

Section 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Credit Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Credit Document is outstanding and unpaid and so
long as the Commitments have not been terminated.  The provisions of Sections
2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the





108

--------------------------------------------------------------------------------

 

 

transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender

Section 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents and the Lenders and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

Section 9.04.  Successors and Assigns.  (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b)        Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
the prior consent of the Borrower (which consent shall not be unreasonably
withheld or delayed) and with the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed); provided,
however, that (i) (A) the consent of the Borrower (1) shall not be required to
any such assignment made (x) to another Lender, an Affiliate of a Lender or a
Related Fund of a Lender or (y) after the occurrence and during the continuance
of any Event of Default and (2) shall be deemed to have been given if the
Borrower has not responded with five Business Days of a request for such
consent, and (B) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of $500,000 and not less than $2,500,000
(or, if less, the entire remaining amount of such Lender’s Commitment or Loans);
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met, (ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent) and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Credit
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws) and all applicable forms described in Section 2.20(d).  Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance, (A)
the assignee thereunder shall be a party hereto and, to the





109

--------------------------------------------------------------------------------

 

 

extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Pro Rata
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitment and the outstanding balances of its Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, the Borrower or any Restricted
Subsidiary or the performance or observance by Holdings, the Borrower or any
Restricted Subsidiary of any of its obligations under this Agreement, any other
Credit Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter





110

--------------------------------------------------------------------------------

 

 

into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; (vii) [reserved]; and (viii) such assignee
agrees that it will perform in accordance with their terms all the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

(d)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(e)        Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable forms described in Section 2.20(d), the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f)        Each Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to one or more
banks or other Persons in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided,  however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
with respect to the following: decreasing any fees payable to





111

--------------------------------------------------------------------------------

 

 

such participating bank or Person hereunder or the amount of principal of or the
rate at which interest is payable on the Loans in which such participating bank
or Person has an interest, extending any scheduled principal payment date or
date fixed for the payment of interest on the Loans in which such participating
bank or Person has an interest, increasing or extending the Commitments in which
such participating bank or Person has an interest or releasing any Subsidiary
Guarantor (other than in connection with the sale of such Subsidiary Guarantor
in a transaction permitted by Section 6.02) or all or substantially all of the
Collateral).  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20 (it being
understood that the documentation required under Section 2.20(d) shall be
delivered to the participating Lender))) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 9.04(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.21 as if it were an assignee under Section 9.04(b) and (B) shall not
be entitled to receive any greater payment under Sections 2.14, 2.15, 2.16 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.21 with
respect to any Participant.  To the extent permitted by law, each participating
bank or other Person also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such participating bank or other Person agrees
to be subject to Section 2.18 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments or Loans or in its other obligations
under any Credit Document) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and the Borrower, the Lenders and the Administrative Agent shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement, notwithstanding
any notice to the contrary.

(g)        Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.





112

--------------------------------------------------------------------------------

 

 

(h)        Any Lender may at any time assign all or any portion of its rights
under this Agreement to secure extensions of credit to such Lender or in support
of obligations owed by such Lender (including any such assignment or pledge in
support of obligations owed to a Federal Reserve Bank or any other central
banking authority); provided that no such assignment shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

(i)         Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.

(j)         The Borrower shall not assign or delegate any of its rights or
duties hereunder without the prior written consent of the Administrative Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

Section 9.05.  Expenses; Indemnity.  (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent the Arranger and each Related Party of any of the foregoing
Persons in connection with the syndication of the Credit Facilities and the
preparation, execution, delivery and administration of this Agreement and the
other Credit Documents or in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) (but limited, with respect
to legal expenses, to the reasonable and documented fees, disbursements and
other charges of one single firm of primary





113

--------------------------------------------------------------------------------

 

 

counsel, one single firm of special counsel and one firm of additional local
counsel for each applicable jurisdiction) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, the Arranger, each
Lender and each Related Party of any of the foregoing Persons in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Credit Documents or in connection with the Loans made hereunder or
in connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (but limited, with respect to legal
expenses, to the reasonable and documented fees, disbursements and other charges
of one single firm of primary counsel, one firm of special counsel and one firm
of additional local counsel for each applicable jurisdiction to the
Administrative Agent, the Collateral Agent and the Arranger, taken as a whole,
and one additional single firm of primary counsel and one firm of additional
local counsel for each applicable jurisdiction to the Lenders, taken as a
whole).

(b)        The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities, obligations, fines and related expenses, including
reasonable counsel fees, charges and disbursements (but limited, with respect to
legal expenses, to the reasonable and documented fees, disbursements and other
charges of one single firm of primary counsel, one firm of special counsel and
one additional firm of local counsel for each applicable jurisdiction for all
similarly situated Indemnitees (it being agreed that, in the case of any actual
or perceived conflict of interest between or among any Indemnitees, such
Indemnitees shall be deemed not to be similarly situated and each such group of
Indemnitees shall be entitled to additional counsel as set forth herein),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of or by reason of (i) the execution or delivery
of this Agreement or any other Credit Document or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the Transactions and the other
transactions contemplated thereby (including the syndication of the Credit
Facilities), (ii) the use of the proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Credit Party
or any of their respective Affiliates) or (iv) the actual or alleged presence of
or exposure to Hazardous Materials in the indoor or outdoor air, surface water
or groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated by the Borrower or any of the Borrower’s Subsidiaries,
the generation, storage, transportation, handling, Release or disposal of
Hazardous Materials by the Borrower or any of the Borrower’s Subsidiaries at any
location, whether or not owned, leased or operated by the Borrower or any of the
Borrower’s Subsidiaries, the non-compliance by, or liability of or relating to,
the Borrower, any of the Borrower’s Subsidiaries or any Real Property at any
time owned, leased or operated by the Borrower or any of the Borrower’s
Subsidiaries with, relating to, or under any Environmental Law (including
applicable permits thereunder), or any Environmental Claim threatened or
asserted in writing against or relating to the Borrower, any of the Borrower’s
Subsidiaries or any Real Property at any time owned, leased or operated by the
Borrower or any of the Borrower’s Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims,





114

--------------------------------------------------------------------------------

 

 

damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith, willful misconduct or material breach of such
Indemnitee’s obligations under this Agreement or any other Credit Document, or
from a dispute solely among Indemnitees (other than any such dispute against any
Person acting in its capacity as an “agent” or “arranger” hereunder, as to which
such indemnity shall apply) at a time when the Credit Parties have not breached
their obligations hereunder in any material respect of such Indemnitee.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, the Collateral Agent or the Arranger
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Collateral Agent or the Arranger, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Collateral Agent or the Arranger
in its capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the Aggregate Revolving Credit
Exposure and unused Commitments at the time (in each case, determined as if no
Lender were a Defaulting Lender).

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential, incidental or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof.

(e)        All amounts due under this Section 9.05 shall be payable not later
than ten Business Days after written demand therefor.

Section 9.06.  Right of Setoff.  (a) If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower (for the avoidance of doubt, excluding
any deposits held by the Borrower in a custodial account for the benefit of a
third party) against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and other Credit Documents held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or such other Credit Document and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.22 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in





115

--------------------------------------------------------------------------------

 

 

trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08.  Waivers; Amendment.  (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent or any Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders hereunder and under the other Credit Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Credit Document or
consent to any departure by the Borrower or any other Credit Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice or demand on
the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.

(b)        Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided, however, that
no such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or any date for the payment
of any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any Fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.17, the provisions of Section
9.04(j) or the provisions of this Section or release any Guarantor (other than,
in the case of a Subsidiary Guarantor, in connection with the sale of such
Subsidiary Guarantor in a transaction permitted by Section 6.02) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV or (v)
reduce the percentage contained in the definition of the term “Required Lenders”
without the





116

--------------------------------------------------------------------------------

 

 

prior written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent or the
Collateral Agent, as the case may be.

(c)        Notwithstanding anything to the contrary contained in this Section
9.08, if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Credit Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days after notice thereof.

Section 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.10.  Entire Agreement.  This Agreement, the Engagement Letter and the
other Credit Documents constitute the entire contract between the parties
relative to the subject matter hereof.  Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Credit Documents.  Nothing in this Agreement or in the
other Credit Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent the Arranger and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Credit Documents.

Section 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE





117

--------------------------------------------------------------------------------

 

 

THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.

Section 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together, shall constitute a
single contract, and shall become effective as provided in Section
9.03.  Delivery of an executed signature page to this Agreement by facsimile or
other form of electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15.  Jurisdiction; Consent to Service of Process.  (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in the borough of Manhattan in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Credit Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state or,
to the extent permitted by law, in such federal court; provided that suit for
the recognition or enforcement of any judgment obtained in any such New York
state or federal court may be brought in any other court of competent
jurisdiction.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or the other Credit Documents against
the Borrower or its properties in the courts of any jurisdiction.

(b)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or





118

--------------------------------------------------------------------------------

 

 

the other Credit Documents in any New York state or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors, and to numbering, administration
and settlement service providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that unless prohibited by applicable law or court order, each
Lender, the Administrative Agent and the Collateral Agent shall, where
practicable, make commercially reasonable efforts to notify the Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other examination of such Lender by such governmental agency) for disclosure of
any such nonpublic information prior to disclosure of such information, (d) in
connection with the exercise of any remedies hereunder or under the other Credit
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16 to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Credit Documents (it being agreed
that any such actual or prospective assignee or participant shall be deemed to
have entered into such an agreement if such assignee or participant “clicks
through” or takes other affirmative action to electronically acknowledge its
agreement to any electronic notification containing provisions substantially the
same as those in this Section 9.16 in accordance with the standard syndication
processes of the Person disclosing such Information or customary market
standards for dissemination of such type of information) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Restricted Subsidiary or any of their respective
obligations, (f) with the consent of the Borrower, (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16 or (h) disclosure to any rating agency when required by it;
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to the Credit Parties and their Subsidiaries received by it from any of the
Agents or any Lender.  In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar services providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents.  For the purposes of this Section, “Information” shall mean all
information received from the Borrower and related to the Borrower or its
business, other than any such





119

--------------------------------------------------------------------------------

 

 

information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower; provided that, in the case of Information received from the Borrower
after the Closing Date, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.16 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord its own confidential information.

Section 9.17.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent.  The provisions of this Section
9.17 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Credit Party.

Section 9.18.  No Fiduciary Duty.  Each Lender and its Affiliates (collectively,
solely for purposes of this Section 9.18, the “Lenders”) may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their Affiliates.  Each Credit Party agrees that nothing in the Credit
Documents or otherwise will be deemed to create an advisory, fiduciary or,
except with respect to the Administrative Agent’s keeping of the Register and
any Lender who sells a participation pursuant to Section 9.04 keeping of a
Participant Register, agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other.  The Credit Parties acknowledge and agree that (i)
the transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the fiduciary or,
except as expressly provided in the second sentence of this Section 9.18, agent
of any Credit Party, its management, stockholders, creditors or any other
Person.  Each Credit Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.





120

--------------------------------------------------------------------------------

 

 

Section 9.19.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Credit Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the USA PATRIOT
Act.

Section 9.20.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.21.  Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Predecessor
Credit Agreement.  The Predecessor Credit Agreement, as amended and restated
hereby, continues in full force and effect as so amended and restated by this
Agreement.  Nothing contained in this Agreement or any other Credit Document
shall constitute or be construed as a novation of any of the Obligations.

[Signature pages follow]

 



121

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC,

 

as the Borrower

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 





 

--------------------------------------------------------------------------------

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH,

 

as Administrative Agent, Collateral Agent and

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name:  Doreen Barr

 

 

Title:    Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name:  Warren Van Heyst

 

 

Title:    Authorized Signatory

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Barclays Bank PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeremy Hazan

 

 

Name:  Jeremy Hazan

 

 

Title:    Managing Director

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:  Ryan Durkin

 

 

Title:    Authorized Signatory





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Gregory A. Jansen

 

 

Name:  Gregory A. Jansen

 

 

Title:    Executive Director

 





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

Citibank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Ciaran Small

 

 

Name:  Ciaran Small

 

 

Title:    Vice President





[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Michael King

 

 

Name:  Michael King

 

 

Title:    Authorized Signatory

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------